UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: February 28 Date of reporting period: May 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS Value Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Common stocks 96.73% (Cost $11,179,783) Aerospace & Defense 0.51% Alliant Techsystems, Inc. (I) 700 60,403 DigitalGlobe, Inc. (I) 100 1,803 Airlines 0.17% Republic Airways Holdings, Inc. (I) 1,100 6,446 Skywest, Inc. 1,400 14,350 Apparel Retail 3.69% Aeropostale, Inc. (I) 1,100 38,082 Buckle, Inc. 1,300 46,514 Cato Corp. (Class A) 1,300 25,012 Collective Brands, Inc. (I) 2,400 35,424 Dress Barn, Inc. (I) 1,000 15,830 Finish Line, Inc. 1,500 10,365 Foot Locker, Inc. 4,300 47,773 Hot Topic, Inc. (I) 2,000 14,420 JOS. A. Bank Clothiers, Inc. (I) 800 30,280 Men's Wearhouse, Inc. 1,500 25,635 Ross Stores, Inc. 4,000 156,640 Apparel, Accessories & Luxury Goods 0.73% Carter's, Inc. (I) 2,100 49,665 Columbia Sportswear Co. 1,200 38,052 Application Software 1.33% Compuware Corp. (I) 6,500 49,595 Fair Isaac Corp. 1,400 24,612 Henry, Jack & Associates, Inc. 1,500 27,555 Manhattan Associates, Inc. (I) 400 7,036 Quest Software, Inc. (I) 1,800 23,256 Smith Micro Software, Inc. (I) 700 6,832 Tibco Software, Inc. (I) 3,400 22,542 Auto Parts & Equipment 0.08% Dorman Products, Inc. (I) 700 9,940 Automotive Retail 2.57% Advance Auto Parts, Inc. 3,500 149,065 America's Car-Mart, Inc. (I) 500 8,175 Asbury Automotive Group, Inc. 500 4,750 AutoNation, Inc. (I) 7,000 111,160 Group 1 Automotive, Inc. 800 17,128 Monro Muffler, Inc. 761 20,334 Biotechnology 0.10% Emergent Biosolutions, Inc. (I) 1,100 12,034 Building Products 0.34% Aaon, Inc. 400 8,320 American Woodmark Corp. 300 5,763 Griffon Corp. (I) 1,800 17,442 Universal Forest Products, Inc. 300 9,138 Page 1 Value Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Commercial Printing 0.29% Courier Corp. 300 4,695 Deluxe Corp. 1,400 19,796 Ennis, Inc. 1,000 10,800 Commodity Chemicals 0.07% Hawkins, Inc. 400 8,592 Communications Equipment 0.38% Airvana, Inc. (I) 1,200 7,056 Avocent Corp. (I) 1,400 19,600 Black Box Corp. 600 19,752 Computer & Electronics Retail 0.67% Conn's, Inc. (I) 700 6,979 RadioShack Corp. 4,600 61,824 Systemax, Inc. (I) 1,000 12,270 Computer Hardware 0.25% Diebold, Inc. 1,200 29,664 Computer Storage & Peripherals 0.62% Lexmark International, Inc. (I) 2,500 40,850 QLogic Corp. (I) 2,500 34,125 Construction & Engineering 0.69% EMCOR Group, Inc. (I) 1,400 31,458 Granite Construction, Inc. 1,200 43,860 Michael Baker Corp. (I) 200 8,406 Construction & Farm Machinery & Heavy Trucks 0.24% Force Protection, Inc. (I) 1,200 10,356 Toro Cotoro Co 600 18,480 Consumer Finance 0.83% AmeriCredit Corp. (I) 2,800 35,588 First Cash Financial Services, Inc. (I) 800 12,088 Nelnet, Inc., (Class A) (I) 2,400 20,304 Student Loan Corp. 510 22,670 World Acceptance Corp. (I) (L) 500 10,015 Data Processing & Outsourced Services 1.60% Affiliated Computer Services, Inc. (Class A) (I) 3,100 139,314 Convergys Corp. (I) 2,800 25,900 CSG Systems International, Inc. (I) 1,400 19,278 InfoGROUP, Inc. (I) 1,700 9,520 Distillers & Vintners 0.32% Constellation Brands, Inc., Class A (I) 3,400 39,304 Distributors 0.09% Core-Mark Holding Co., Inc. (I) 400 10,444 Diversified Financial Services 1.12% 1st Source Corp. 600 10,740 Arrow Financial Corp. 400 10,040 First Citizens Bancshares, Inc. 160 21,198 First Financial Corp. 200 6,730 Page 2 Value Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Diversified Financial Services (continued) First of Long Island Corp. 300 7,500 Great Southern Bancorp, Inc. 400 8,764 Hicks Acquisition Co I, Inc. (I) 1,000 9,510 National Bankshares, Inc. 300 7,194 PacWest Bancorp 500 7,065 Santander BanCorp (I) 1,500 11,040 Suffolk Bancorp. 400 10,440 Umpqua Holdings Corp. 1,600 13,600 Wesbanco, Inc. 700 11,501 Diversified Support Services 1.07% Cintas Corp. 5,300 123,437 Comfort Systems USA, Inc. 700 6,531 Education Services 1.87% Career Education Corp. (I) 3,700 74,296 Corinthian Colleges, Inc. (I) 2,000 30,760 ITT Educational Services, Inc. (I) 1,200 110,148 Lincoln Educational Services Corp. (I) 400 7,376 Universal Technical Institute, Inc. (I) 300 4,173 Electrical Components & Equipment 0.58% A.O. Smith Corp. 900 26,991 Hubbell, Inc. 1,300 43,173 Environmental & Facilities Services 0.13% ABM Industries, Inc. 1,000 16,180 Fertilizers & Agricultural Chemicals 0.60% Scotts Miracle-Gro Co. (Class A) 2,100 72,030 Food Distributors 0.15% Nash Finch Co. 600 17,586 Food Retail 1.80% Arden Group, Inc. (Class A) 100 12,800 Casey's General Stores, Inc. 1,500 37,845 Ingles Markets, Inc. 700 10,458 Pantry, Inc. (I) 1,100 21,912 SUPERVALU, Inc. 4,400 73,040 Susser Holdings Corp. (I) 400 5,432 Village Super Market, Inc. 600 17,370 Weis Markets, Inc. 1,100 38,423 Footwear 0.67% Steven Madden, Ltd. (I) 700 19,054 Timberland Company (Class A) (I) 2,000 28,760 Weyco Group, Inc. 500 12,015 Wolverine World Wide, Inc. 1,100 21,791 Gas Utilities 2.08% Atmos Energy Corp. 1,700 40,800 Laclede Group, Inc. 500 15,540 New Jersey Resources Corp. 1,500 49,905 Nicor, Inc. 900 28,305 South Jersey Industries Inc. 400 13,352 UGI Corp. 3,300 79,563 Page 3 Value Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Gas Utilities (continued) WGL Holdings, Inc. 800 23,776 General Merchandise Stores 3.22% Big Lots, Inc. (I) 1,500 34,515 Dollar Tree, Inc. (I) 3,600 161,172 Family Dollar Stores, Inc. 5,800 175,566 Fred's, Inc. (Class A) 1,400 17,962 Health Care Distributors 0.70% Owens & Minor, Inc. 1,500 52,590 PSS World Medical, Inc. (I) 2,000 32,140 Health Care Equipment 2.15% Cantel Medical Corp. (I) 600 8,166 Conmed Corp. (I) 800 12,600 Edwards Lifesciences Corp. (I) 1,700 108,528 Greatbatch, Inc. (I) 400 8,264 Invacare Corp. 1,200 20,376 STERIS Corp. 2,200 51,986 Teleflex, Inc. 1,000 44,850 Young Innovations, Inc. 300 5,325 Health Care Facilities 0.44% Hanger Orthopedic Group, Inc. (I) 800 11,760 LifePoint Hospitals, Inc. (I) 1,500 40,875 Health Care Services 2.06% Chemed Corp. 900 34,443 Gentiva Health Services, Inc. (I) 600 9,558 Lincare Holdings, Inc. (I) 2,900 63,162 Odyssey HealthCare, Inc. (I) 1,500 14,730 Omnicare, Inc. 4,700 127,041 Health Care Supplies 0.12% ICU Medical, Inc. (I) 400 14,464 Health Care Technology 0.14% Computer Programs & Systems, Inc. 500 17,100 Home Furnishings 0.40% Leggett & Platt, Inc. 2,200 32,296 Tempur-Pedic International, Inc. 1,500 16,545 Homebuilding 0.53% NVR, Inc. (I) 130 64,337 Homefurnishing Retail 1.08% Aaron Rents, Inc. 2,100 68,397 Haverty Furniture Cos., Inc. 900 9,468 Rent-A-Center, Inc. (I) 2,700 52,731 Household Appliances 0.70% Helen of Troy, Ltd. (I) 700 13,517 Stanley Works 2,000 71,400 Household Products 0.76% Central Garden & Pet Co. (I) 3,400 33,490 Page 4 Value Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Household Products (continued) Church & Dwight Co., Inc. 1,000 50,270 WD-40 Co. 300 7,794 Housewares & Specialties 0.47% Blyth, Inc. 200 6,642 Jarden Corp. (I) 1,900 33,782 National Presto Industries, Inc. 200 16,296 Human Resource & Employment Services 2.13% Administaff, Inc. 800 17,200 Kelly Services, Inc. (Class A) 800 8,528 Kforce, Inc. (I) 1,600 14,896 Manpower, Inc. 1,700 72,267 Robert Half International, Inc. 4,300 91,977 TrueBlue, Inc. (I) 1,400 11,942 Volt Information Sciences, Inc. (I) 400 2,664 Watson Wyatt Worldwide, Inc. 1,000 37,940 Hypermarkets & Super Centers 0.47% BJ's Wholesale Club, Inc. (I) 1,600 56,384 Industrial Conglomerates 0.39% Carlisle Cos., Inc. 1,100 25,157 Standex International Corp. 400 4,072 Tredegar Corp. 1,300 18,226 Industrial Machinery 0.28% Briggs & Stratton Corp. 1,400 21,280 Mueller Industries, Inc. 600 13,182 Insurance Brokers 0.70% Arthur J. Gallagher & Co. 1,700 35,615 Brown & Brown, Inc. 2,100 40,488 Crawford & Co. (Class B) (I) 2,000 8,920 Integrated Telecommunication Services 2.17% CenturyTel, Inc. (L) 4,100 126,485 Consolidated Communications Holdings, Inc. 600 6,180 Frontier Communications Corp. 5,700 41,496 Windstream Corp. 10,500 88,305 Internet Retail 0.21% NutriSystem, Inc. (L) 1,300 17,810 PetMed Express, Inc. (I) 500 7,310 Internet Software & Services 1.05% Earthlink, Inc. (I) 4,200 32,928 IAC/InterActiveCorp (I) 3,000 48,480 j2 Global Communications, Inc. (I) 1,300 28,990 United Online, Inc. 2,600 16,640 Investment Banking & Brokerage 0.21% Knight Capital Group, Inc. (I) 1,500 25,815 IT Consulting & Other Services 2.25% Acxiom Corp. 2,400 25,656 CACI International, Inc. (Class A) (I) 1,200 46,044 Page 5 Value Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value IT Consulting & Other Services (continued) Ciber, Inc. (I) 2,400 7,704 MAXIMUS, Inc. 400 15,960 Perot Systems Corp. (Class A) (I) 3,200 43,712 SAIC, Inc. (I) 7,600 132,772 Leisure Facilities 0.10% Speedway Motorsports, Inc. 800 12,240 Leisure Products 1.32% Hasbro, Inc. 3,600 91,476 Jakks Pacific, Inc. (I) 1,100 14,025 Polaris Industries, Inc. (L) 900 28,593 Pool Corp. (L) 1,500 26,145 Life & Health Insurance 1.06% American Equity Investment Life Holding Co. 1,900 11,039 Delphi Financial Group, Inc. 600 11,424 StanCorp Financial Group, Inc. 1,200 37,224 Torchmark Corp. 1,700 68,272 Managed Health Care 1.73% AMERIGROUP Corp. (I) 2,100 60,606 Centene Corp. (I) 1,700 30,906 Coventry Health Care, Inc. (I) 2,200 39,710 Health Net, Inc. (I) 2,300 34,454 Molina Healthcare, Inc. (I) 1,000 23,940 Universal American Corp. (I) 2,200 19,778 Metal & Glass Containers 0.46% Ball Corp. 1,400 55,720 Mortgage REIT's 2.14% American Capital Agency Corp. REIT 300 5,700 Annaly Capital Management, Inc. REIT 10,800 150,552 Anworth Mortgage Asset Corp. REIT 3,100 20,646 Capstead Mortage Corp. REIT 2,000 23,860 Hatteras Financial Corp. REIT 1,500 37,380 MFA Financial, Inc. REIT 3,400 21,284 Multi-Line Insurance 1.41% American Financial Group, Inc. 3,900 83,538 HCC Insurance Holdings, Inc. 3,500 86,415 Multi-Sector Holdings 0.06% Compass Diversified Holdings 800 7,040 Multi-Utilities 0.63% CH Energy Group, Inc. 300 12,441 NSTAR 2,100 63,147 Office REIT's 0.24% HRPT Properties Trust REIT 4,900 23,275 Mission West Properties, Inc. REIT 900 6,273 Office Services & Supplies 0.57% HNI Corp. 1,200 20,820 Knoll, Inc. 1,100 7,623 Page 6 Value Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Office Services & Supplies (continued) Sykes Enterprises, Inc. (I) 700 11,410 United Stationers, Inc. (I) 800 28,648 Oil & Gas Refining & Marketing 2.25% Sunoco, Inc. 4,500 136,935 Tesoro Corp. 2,800 47,432 Western Refining, Inc. (I) 2,600 37,050 World Fuel Services Corp. 1,200 50,928 Packaged Foods & Meats 5.96% Dean Foods Co. (I) 5,000 94,000 Del Monte Foods Co. 6,900 56,442 Flowers Foods, Inc. 1,600 33,872 Hormel Foods Corp. 3,500 121,590 J&J Snack Foods Corp. 600 22,512 J.M. Smucker Co. 3,800 152,988 Lancaster Colony Corp. 500 23,035 McCormick & Co., Inc. 3,300 100,716 Ralcorp Holdings, Inc. (I) 1,600 91,632 Seneca Foods Corp. (Class A) (I) 300 7,659 Treehouse Foods, Inc. (I) 600 16,038 Paper Packaging 0.82% Bemis Co., Inc. 2,400 60,216 Rock-Tenn Co. (Class A) 1,000 38,380 Personal Products 0.64% NBTY, Inc. (I) 1,200 29,628 Nu Skin Enterprises, Inc. (Class A) 2,200 31,922 USANA Health Sciences (I) 600 15,912 Pharmaceuticals 3.50% Endo Pharmaceuticals Holdings, Inc. (I) 3,500 55,755 King Pharmaceuticals, Inc. (I) 9,800 92,708 Matrixx Initiatives, Inc. (I) 400 7,444 Medicis Pharmaceutical Corp. (Class A) 1,100 17,292 Mylan, Inc. (I),(L) 10,200 134,742 Watson Pharmaceuticals, Inc. (I) 3,800 114,950 Property & Casualty Insurance 5.69% Allied World Assurance Holdings, Ltd. 2,000 75,500 American Physicians Capital, Inc. 300 11,571 Amerisafe, Inc. (I) 800 12,920 Aspen Insurance Holdings, Ltd. 3,100 71,579 Axis Capital Holdings, Ltd. 4,700 112,236 Baldwin & Lyons, Inc. Class B 300 5,901 CNA Surety Corp. (I) 1,800 27,306 First American Corp. 3,000 68,460 FPIC Insurance Group, Inc. (I) 300 8,922 Harleysville Group, Inc. 500 14,645 Infinity Property & Casualty Corp. 500 18,405 Mercury General Corp. 900 29,826 RLI Corp. 800 37,488 Safety Insurance Group, Inc. 600 18,726 Selective Insurance Group, Inc. 1,000 13,210 Stewart Information Services Corp. 400 6,160 Page 7 Value Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Property & Casualty Insurance (continued) Universal Insurance Holdings, Inc. 1,500 7,695 W.R. Berkley Corp. 5,800 125,802 Zenith National Insurance Corp. 1,000 21,450 Publishing 0.18% Meredith Corp. 800 21,568 Regional Banks 1.40% Camden National Corp. 300 9,801 Cathay General Bancorp, Inc. 900 9,324 Community Trust Bancorp, Inc. 300 8,259 First Bancorp, Inc. 300 5,076 First Horizon National Corp. (I) 3,500 42,490 Harleysville National Corp. 1,200 7,572 Huntington Bancshares, Inc. 6,500 25,480 Park National Corp. 300 18,900 TriCo Bancshares 400 5,688 Trustmark Corp. 1,500 29,385 Univest Corp. 400 7,948 Reinsurance 6.88% Arch Capital Group, Ltd. (I) 2,100 119,511 Endurance Specialty Holdings, Ltd. 2,300 63,181 Everest Re Group, Ltd. 1,400 96,922 IPC Holdings, Ltd. 2,200 54,670 Montpelier Re Holdings, Ltd. 2,400 32,112 Odyssey Re Holdings Corp. 1,800 72,378 PartnerRe, Ltd. 2,100 137,046 Platinum Underwriters Holdings, Ltd. 1,800 51,894 Reinsurance Group of America, Inc. 1,200 44,136 RenaissanceRe Holdings, Ltd. 2,200 100,694 Validus Holdings, Ltd. 2,600 59,306 Research & Consulting Services 1.48% Dun & Bradstreet Corp. 1,200 98,148 Equifax, Inc. 2,400 65,328 ICF International, Inc. (I) 300 7,980 School Specialty, Inc. (I) 400 7,608 Restaurants 2.04% CEC Entertainment, Inc. (I) 600 19,278 CKE Restaurants, Inc. 800 6,576 Cracker Barrel Old Country Store, Inc. 1,000 31,420 Darden Restaurants, Inc. 4,000 144,680 Domino's Pizza, Inc. (I) 1,100 9,966 Papa John's International, Inc. (I) 800 21,680 Ruby Tuesday, Inc. (I) 1,000 6,180 Steak N Shake Co. (I) 800 6,936 Retail REIT's 0.14% Getty Realty Corp. 900 16,416 Semiconductors 0.05% DSP Group, Inc. (I) 800 5,800 Soft Drinks 1.07% Coca-Cola Bottling Co. 400 19,512 Page 8 Value Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Soft Drinks (continued) National Beverage Corp. (I) 2,100 22,575 PepsiAmericas, Inc. 3,300 86,790 Specialized Consumer Services 0.64% Hillenbrand, Inc. 1,200 20,592 Jackson Hewitt Tax Service, Inc. 1,100 4,367 Pre-Paid Legal Services, Inc. (I) 400 16,944 Regis Corp. 1,000 17,530 Steiner Leisure, Ltd. (I) 600 17,490 Specialized Finance 0.25% Encore Capital Group, Inc. (I) 800 10,304 Financial Federal Corp. 800 19,832 Specialized REIT's 0.15% National Health Investments, Inc. 700 18,501 Specialty Chemicals 0.93% RPM International, Inc. 2,000 30,640 Valspar Corp. 3,600 82,260 Specialty Stores 1.39% Barnes & Noble, Inc. 1,000 24,710 Big 5 Sporting Goods Corp. 800 8,680 Hibbett Sports, Inc. (I) 500 9,015 PetSmart, Inc. 3,700 75,332 Tractor Supply Co. (I) 1,300 49,894 Systems Software 0.83% Sybase, Inc. (I) 3,100 100,843 Technology Distributors 1.21% Ingram Micro, Inc. (Class A) (I) 5,200 85,904 SYNNEX Corp. (I) 1,200 31,055 Tech Data Corp. (I) 900 28,818 Thrifts & Mortgage Finance 0.51% Berkshire Hills Bancorp, Inc. 400 8,560 First Niagara Financial Group, Inc. 2,100 26,649 Ocwen Financial Corp. (I) 2,100 26,208 Trading Companies & Distributors 0.38% Applied Industrial Technologies, Inc. 1,100 22,847 Beacon Roofing Supply, Inc. (I) 1,400 20,300 Lawson Products, Inc. 300 3,360 Trucking 0.25% Werner Enterprises, Inc. 1,700 30,583 Wireless Telecommunication Services 0.10% USA Mobility, Inc. 1,100 12,298 Page 9 Value Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Short-term investments 5.03% (Cost $608,856) Interest Issuer, description rate Shares Value Cash Equivalents 2.15% John Hancock Collateral Investment Trust (T)(W) 0.7339% (Y) 26,086 260,856 Principal Issuer, description, maturity date amount Value Repurchase Agreement 2.88% Repurchase Agreement with State Street Corp. dated 5-29-09 at 0.070% to be repurchased at $348,002 on 6-1-09, collateralized by $350,000 Federal Home Loan Mortgage Corp., 5.26% due 8-14-18 (valued at $358,313, including interest). $348,000 348,000 Total investments (Cost $11,788,639) 101.76% Other assets and liabilties, net (1.76%) Total net assets 100.00% Percentages are stated as a percent of net assets. REIT Real Estate Investment Trust (I) Non-income producing security. (L) All or a portion of this security is on loan as of May 31, 2009. (T) Represents investment of securities lending collateral. (W) The investment is an affiliate of the Fund, the adviser and/or subadviser. (Y) The rate shown is the annualized seven-day yield as of May 31, 2009.  At May 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $12,096,174. Net unrealized appreciation aggregated $211,262, of which $1,046,752 related to appreciated investment securities and $835,490 related to depreciated investment securities. Page 10 Notes to Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial corporation (MFC), is valued at its net asset value each business day. JHCIT is a floating rate fund investing in high quality money market investments. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements . FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. 11 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of May 31, 2009: INVESTMENTS IN OTHER FINANCIAL VALUATION INPUTS SECURITIES INSTRUMENTS* Level 1  Quoted Prices $11,959,436 $920 Level 2  Other Significant Observable Inputs 348,000 - Level 3  Significant Unobservable Inputs - - Total * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards, options and swap contracts are stated at market value. Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which, at the time of purchase and each subsequent business day, is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take receipt of all securities underlying the repurchase agreements it has entered into, until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the Fund and the counterparty. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. The Fund may receive compensation for lending its securities either in the form of fees and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Financial instruments The Fund has adopted the provisions of Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). This new standard requires the Fund to disclose information to assist investors in understanding how the Fund uses derivative instruments, how derivative instruments are accounted for under Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (FAS 133) and how derivative instruments affect the Funds financial position, results of operations and cash flows. This disclosure for the period ended May 31, 2009 is presented in accordance with FAS 161 and is included as part of the Notes to the Schedule of Investments. 12 Futures The Fund may purchase and sell financial futures contracts, including index futures and options on these contracts. A future is a contractual agreement to buy or sell a particular commodity, currency, or financial instrument at a pre-determined price in the future. The Fund uses futures contracts to manage against a decline in the value of securities owned by the Fund due to anticipated interest rate, currency or market changes. In addition, the Fund will use futures contracts for duration management or to gain exposure to a securities market. An index futures contract (index future) is a contract to buy a certain number of units of the relevant index at a fixed price and specific future date. The Fund may invest in index futures as a means of gaining exposure to securities without investing in them directly, thereby allowing the Fund to invest in the underlying securities over time. Investing in index futures also permits the Fund to maintain exposure to common stocks without incurring the brokerage costs associated with investment in individual common stocks. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver such instrument at an agreed upon date for a specified price. The primary risks associated with the use of futures contracts are the imperfect correlation between the change in market value of the securities held by the Fund and the prices of futures contracts, the possibility of an illiquid market and the inability of the counterparty to meet the terms of the contract. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Upon entering into a futures contract, initial margin deposits, as set by the exchange or broker to the contract, are required and are met by the delivery of specific securities (or cash) as collateral to the broker. Futures contracts are marked to market daily and an appropriate payable or receivable for the change in value (variation margin) is recorded by the Fund. Gains or losses are recognized but not considered realized until the contracts expire or are closed. Futures contracts involve, to varying degrees, risk of loss in excess of the variation margin disclosed on the Statements of Assets and Liabilities. During the period, the Fund used futures to enhance potential gain/income, hedge against anticipated changes in securities markets, gain exposure to certain securities markets and maintain diversity and liquidity of the portfolio. The following summarizes the open contracts held as of May 31, 2009: OPEN NUMBER OF EXPIRATION NOTIONAL UNREALIZED CONTRACTS CONTRACTS POSITION DATE VALUE APPRECIATION Russell 2000 Mini Index Futures 3 Long Jun 2009 $150,390 $864 S&P Mid 400 E-Mini Index Futures 2 Long Jun 2009 115,000 56 Fair value of derivative instruments by risk category The table below summarizes the fair values of derivatives held by the Fund at May 31, 2009 by risk category: 13 Derivatives not accounted for as hedging Asset instruments under FAS Derivatives Liability Derivatives Fair Value Fair Value Interest rate contracts - - Foreign exchange contracts - - Credit Contracts - - Equity Contracts* $ 920 - Total $ - * Includes cumulative appreciation/depreciation of futures contracts. The amounts shown above are included with the amounts in the tables presented under Futures. Risk and uncertainties Sector risk  financial services The Fund may focus its investments in a particular industry, sector of the economy or invest in a limited number of companies. The focus is closely tied to a single sector of the economy which may cause the Fund to underperform other sectors. Specifically, financial services companies can be hurt by economic declines, changes in interest rates, regulatory and market impacts. Accordingly, this may make the Funds value more volatile and investment values may rise and fall more rapidly than a fund that is less focused. 14 U.S. Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Common stocks 94.21% (Cost $17,549,626) Aerospace & Defense 0.82% DigitalGlobe, Inc. (I) 431 7,771 General Dynamics Corp. 1,300 73,970 L-3 Communications Holdings, Inc. 100 7,351 Rockwell Collins, Inc. 200 8,484 United Technologies Corp. 700 36,827 Air Freight & Logistics 0.31% C.H. Robinson Worldwide, Inc. 400 20,328 United Parcel Service, Inc. (Class B) 600 30,684 Airlines 0.05% Southwest Airlines Co. 1,300 8,762 Aluminum 0.13% Alcoa, Inc. 2,300 21,206 Apparel Retail 0.52% Abercrombie & Fitch Co. (Class A) (L) 400 12,044 Gap, Inc. 800 14,280 Limited Brands, Inc. 1,000 12,510 Ross Stores, Inc. 700 27,412 TJX Cos., Inc. 100 2,951 Urban Outfitters, Inc. (I) 800 16,336 Apparel, Accessories & Luxury Goods 0.42% Coach, Inc. 2,200 57,794 Polo Ralph Lauren Corp. 200 10,764 Application Software 0.10% Citrix Systems, Inc. (I) 400 12,564 Lawson Software, Inc. (I) 600 3,156 Auto Parts & Equipment 0.02% Johnson Controls, Inc. 200 3,986 Automotive Retail 0.67% Advance Auto Parts, Inc. 500 21,295 AutoZone, Inc. (I) 510 77,597 O'Reilly Automotive, Inc. (I) 300 10,815 Biotechnology 3.76% Amgen, Inc. (I) 9,400 469,436 Biogen Idec, Inc. (I) 500 25,895 Celgene Corp. (I) 100 4,224 Cephalon, Inc. (I) 200 11,662 Gilead Sciences, Inc. (I) 1,800 77,580 Myriad Genetics, Inc. (I) 400 14,464 PDL BioPharma, Inc. 200 1,390 Vertex Pharmaceuticals, Inc. (I) 300 8,943 Broadcasting & Cable TV 0.13% CBS Corp. (Class B) 2,900 21,402 Building Products 0.01% Masco Corp. 200 2,072 Page 1 U.S. Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Cable & Satellite 0.77% Cablevision Systems Corp. (Class A) 600 11,418 Comcast Corp. (Class A) 6,300 86,751 DIRECTV Group, Inc. (I)(L) 700 15,750 Time Warner Cable, Inc. 366 11,269 Communications Equipment 5.88% Cisco Systems, Inc. (I) 23,900 442,150 QUALCOMM, Inc. 11,900 518,721 Computer & Electronics Retail 0.17% Best Buy Co., Inc. 800 28,080 Computer Hardware 1.18% Dell, Inc. (I) 3,200 37,056 International Business Machines Corp. 1,460 155,169 Computer Storage & Peripherals 0.19% EMC Corp. (I) 1,000 11,750 NetApp, Inc. (I) 700 13,650 Western Digital Corp. (I) 200 4,970 Construction Materials 0.05% Vulcan Materials Co. 200 8,858 Data Processing & Outsourced Services 0.96% Affiliated Computer Services, Inc. (Class A) (I) 1,100 49,434 Alliance Data Systems Corp. (I) 300 12,150 Automatic Data Processing, Inc. 600 22,806 Computer Sciences Corp. (I) 300 12,738 Global Payments, Inc. 300 10,788 Mastercard, Inc. (Class A) 60 10,580 Visa, Inc. (Class A) 300 20,313 Western Union Co. 1,000 17,630 Department Stores 0.52% J.C. Penney Co., Inc. 300 7,827 Kohl's Corp. (I) 1,700 72,199 Sears Holdings Corp. (I) 100 5,685 Diversified Banks 0.40% U.S. Bancorp. 900 17,280 Wells Fargo & Co. 1,900 48,450 Diversified Chemicals 0.14% Dow Chemical Co. 1,000 17,680 FMC Corp. 100 5,435 Diversified Financial Services 0.10% Bank of America Corp. 500 5,635 JPMorgan Chase & Co. 300 11,070 Diversified Support Services 0.06% Copart, Inc. (I) 300 9,207 Drug Retail 1.37% CVS Caremark Corp. 1,000 29,800 Walgreen Co. 6,500 193,635 Page 2 U.S. Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Education Services 0.86% Apollo Group, Inc. (Class A) (I) 1,600 94,560 ITT Educational Services, Inc. (I) 500 45,895 Electric Utilities 0.19% FirstEnergy Corp. 300 11,337 Southern Co. 700 19,887 Environmental & Facilities Services 0.07% Waste Management, Inc. 400 11,036 Food Distributors 0.01% SYSCO Corp. 100 2,396 Food Retail 0.38% Kroger Co. 2,500 57,000 SUPERVALU, Inc. 300 4,980 General Merchandise Stores 0.50% Dollar Tree, Inc. (I) 600 26,862 Family Dollar Stores, Inc. 900 27,243 Target Corp. 700 27,510 Gold 0.33% Barrick Gold Corp. 1,400 53,312 Health Care Distributors 1.11% AmerisourceBergen Corp. 1,200 44,520 Cardinal Health, Inc. 1,400 50,050 McKesson Corp. 2,000 82,300 Patterson Cos., Inc. (I) 200 4,118 Health Care Equipment 1.73% Baxter International, Inc. 900 46,071 Boston Scientific Corp. (I) 200 1,880 C.R. Bard, Inc. 100 7,149 Covidien, Ltd. 200 7,144 Edwards Lifesciences Corp. (I) 200 12,768 Medtronic, Inc. 2,600 89,310 Stryker Corp. 200 7,688 Varian Medical Systems, Inc. (I) 100 3,576 Zimmer Holdings, Inc. (I) 2,400 106,920 Health Care Services 0.68% DaVita, Inc. (I) 200 9,022 Express Scripts, Inc. (I) 800 51,240 Medco Health Solutions, Inc. (I) 200 9,178 Omnicare, Inc. 400 10,812 Quest Diagnostics, Inc. 600 31,332 Home Furnishings 0.06% Leggett & Platt, Inc. 700 10,276 Home Improvement Retail 2.17% Home Depot, Inc. 10,300 238,548 Lowe's Cos., Inc. 4,400 83,644 Sherwin-Williams Co. 600 31,680 Page 3 U.S. Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Homebuilding 0.07% NVR, Inc. (I) 24 11,878 Homefurnishing Retail 0.28% Bed Bath & Beyond, Inc. (I) 1,600 44,976 Household Products 3.12% Church & Dwight Co., Inc. 200 10,054 Clorox Co. 800 41,952 Colgate-Palmolive Co. 1,900 125,305 Kimberly-Clark Corp. 1,200 62,268 Procter & Gamble Co. 5,200 270,088 Hypermarkets & Super Centers 3.84% Wal-Mart Stores, Inc. 12,600 626,724 Industrial Conglomerates 0.55% 3M Co. 1,200 68,520 Tyco International, Ltd. 800 22,088 Industrial Machinery 0.06% Danaher Corp. 100 6,035 Parker-Hannifin Corp. 100 4,226 Insurance Brokers 0.41% Arthur J. Gallagher & Co. 500 10,475 Brown & Brown, Inc. 600 11,568 Marsh & McLennan Cos., Inc. 2,400 45,408 Integrated Oil & Gas 11.02% Chevron Corp. 8,600 573,362 ConocoPhillips 5,700 261,288 Exxon Mobil Corp. 12,100 839,135 Occidental Petroleum Corp. 1,900 127,509 Integrated Telecommunication Services 1.49% AT&T, Inc. 3,675 91,103 CenturyTel, Inc. 400 12,340 Frontier Communications Corp. 1,500 10,920 Verizon Communications, Inc. 4,400 128,744 Internet Retail 0.19% Amazon.com, Inc. (I) 400 31,196 Internet Software & Services 1.81% eBay, Inc. (I) 3,300 58,146 Google, Inc. (Class A) (I) 570 237,821 Investment Banking & Brokerage 0.23% Goldman Sachs Group, Inc. 260 37,588 Leisure Products 0.12% Hasbro, Inc. 800 20,328 Life & Health Insurance 0.16% Aflac, Inc. 400 14,200 Torchmark Corp. 300 12,048 Page 4 U.S. Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Life Sciences Tools & Services 0.12% Covance, Inc. (I) 100 4,202 Thermo Fisher Scientific, Inc. (I) 400 15,564 Managed Health Care 3.95% Coventry Health Care, Inc. (I) 900 16,245 UnitedHealth Group, Inc. 16,466 437,995 WellPoint, Inc. (I) 4,100 190,937 Metal & Glass Containers 0.07% Pactiv Corp. (I) 500 11,200 Motorcycle Manufacturers 0.05% Harley-Davidson, Inc. (L) 500 8,485 Movies & Entertainment 0.12% News Corp. (Class A) 2,000 19,560 Multi-Line Insurance 0.09% Assurant, Inc. 200 4,726 HCC Insurance Holdings, Inc. 400 9,876 Multi-Utilities 0.51% Consolidated Edison, Inc. 600 21,276 NSTAR 300 9,021 PG&E Corp. 1,200 44,052 TECO Energy, Inc. 800 8,976 Oil & Gas Drilling 0.27% ENSCO International, Inc. 200 7,778 Helmerich & Payne, Inc. 300 10,491 Nabors Industries, Ltd. (I) 1,100 19,668 Patterson-UTI Energy, Inc. 400 5,736 Oil & Gas Equipment & Services 0.32% Baker Hughes, Inc. 200 7,812 BJ Services Co. 1,500 23,460 Halliburton Co. 600 13,758 National-Oilwell Varco, Inc. (I) 200 7,724 Oil & Gas Exploration & Production 0.67% Anadarko Petroleum Corp. 100 4,778 Apache Corp. 200 16,852 Cabot Oil & Gas Corp. 100 3,513 Chesapeake Energy Corp. 400 9,064 Cimarex Energy Co. 200 6,524 EOG Resources, Inc. 150 10,978 Noble Energy, Inc. 200 11,896 Pioneer Natural Resources Co. 400 11,248 Plains Exploration & Production Co. (I) 600 16,968 Southwestern Energy Co. (I) 400 17,388 Oil & Gas Refining & Marketing 0.42% Sunoco, Inc. 500 15,215 Valero Energy Corp. 2,400 53,688 Oil & Gas Storage & Transportation 0.05% Spectra Energy Corp. 500 8,025 Page 5 U.S. Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Packaged Foods & Meats 1.75% Campbell Soup Co. 1,100 30,492 Dean Foods Co. (I) 600 11,280 General Mills, Inc. 2,100 107,478 H.J. Heinz Co. 900 32,922 Hershey Co. 1,200 42,264 J.M. Smucker Co. 200 8,052 Kellogg Co. 700 30,275 Kraft Foods, Inc. (Class A) 900 23,499 Paper Products 0.03% Domtar Corp. (I) 3,877 4,420 Personal Products 0.25% Avon Products, Inc. 800 21,248 Estee Lauder Cos., Inc. (Class A) 600 19,848 Pharmaceuticals 14.69% Abbott Laboratories 5,800 261,348 Bristol-Myers Squibb Co. 7,700 153,384 Eli Lilly & Co. 4,300 148,651 Forest Laboratories, Inc. (I) 3,800 90,022 Johnson & Johnson 10,100 557,116 Merck & Co., Inc. 7,600 209,608 Mylan, Inc. (I)(L) 100 1,321 Pfizer, Inc. 44,300 672,917 Schering-Plough Corp. 2,400 58,560 Wyeth 5,500 246,730 Property & Casualty Insurance 2.03% Allstate Corp. 2,600 66,898 Chubb Corp. 1,700 67,405 Fidelity National Financial, Inc. 600 8,364 Progressive Corp. (I) 1,800 29,034 Travelers Cos., Inc. 3,500 142,310 W.R. Berkley Corp. 800 17,352 Publishing 0.06% McGraw-Hill Cos., Inc. 300 9,027 Railroads 1.30% Burlington Northern Santa Fe Corp. 840 60,850 CSX Corp. 1,000 31,760 Kansas City Southern (I) 500 8,245 Norfolk Southern Corp. 1,400 52,080 Union Pacific Corp. 1,200 59,124 Regional Banks 0.30% BB&T Corp. 2,200 49,324 Reinsurance 0.05% Transatlantic Holdings, Inc. 200 7,742 Restaurants 1.01% McDonald's Corp. 2,800 165,172 Semiconductors 0.16% Altera Corp. 800 13,616 Page 6 U.S. Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Semiconductors (continued) Xilinx, Inc. 600 12,444 Soft Drinks 4.08% Coca-Cola Co. 7,100 349,036 Hansen Natural Corp. (I) 300 11,004 PepsiCo, Inc. 5,900 307,095 Specialized Consumer Services 0.15% H&R Block, Inc. 1,700 24,820 Specialized Finance 0.07% Moody's Corp. 400 10,956 Specialty Stores 0.30% PetSmart, Inc. 600 12,216 Staples, Inc. 1,800 36,810 Steel 0.11% Nucor Corp. 400 17,564 Systems Software 7.86% BMC Software, Inc. (I) 300 10,230 McAfee, Inc. (I) 600 23,538 Microsoft Corp. 30,500 637,145 Novell Inc. (I) 4,700 19,552 Oracle Corp. 28,000 548,520 Red Hat, Inc. (I) 600 11,970 Symantec Corp. (I) 2,100 32,739 Thrifts & Mortgage Finance 0.14% Hudson City Bancorp, Inc. 1,100 14,113 People's United Financial, Inc. 600 9,480 Tobacco 2.68% Altria Group, Inc. 9,400 160,646 Lorillard, Inc. 200 13,666 Philip Morris International, Inc. 6,200 264,368 Trading Companies & Distributors 0.27% Fastenal Co. (L) 1,100 36,542 W.W. Grainger, Inc. 100 7,883 Trucking 0.11% J.B. Hunt Transport Services, Inc. 400 12,292 Ryder Systems, Inc. 200 5,636 Page 7 U.S. Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Short-term investments 5.04% (Cost $823,321) Par value Issuer, description, maturity date Value Repurchase Agreement 4.60% Repurchase Agreement with State Street Corp. dated 5-29-09 at 0.07% to be repurchased at $752,004 on 6-1-09, collateralized by $750,000 Federal Home Loan Mortgage Corp., 5.26% due 8-14-18 (valued at $767,813, including interest). $752 752,000 Interest Issuer rate Shares Value Cash Equivalents 0.44% John Hancock Collateral Investment Trust (T)(W) 0.7339%(Y) 7,132 71,321 Total investments (Cost $18,372,947) 99.25% Other assets and liabilities, net 0.75% Total net assets 100.00% (I) Non-income producing security. (L) All or a portion of this security is on loan as of May 31, 2009. (T) Represents investment of securities lending collateral. (W) The investment is an affiliate of the Fund, the adviser and/or subadviser. (Y) The rate shown is the annualized seven-day yield as of May31, 2009.  At May 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $18,595,771. Net unrealized depreciation aggregated $2,377,342, of which $371,325 related to appreciated investment securities and $2,748,667 related to depreciated investment securities. Page 8 Notes to Schedule of Investments (unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial corporation (MFC), is valued at its net asset value each business day. JHCIT is a floating rate fund investing in high quality money market instruments. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 9 The following is a summary of the inputs used to value the Funds net assets as of May 31, 2009: Investments in Other Financial Valuation Inputs securities Instruments* Level 1  Quoted Prices $15,466,429 $31,742 Level 2  Other Significant Observable Inputs 752,000 - Level 3  Significant Unobservable Inputs - - Total * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards, options and swap contracts, are stated at market value. Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which, at the time of purchase and each subsequent business day, is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take receipt of all securities underlying the repurchase agreements it has entered into, until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the Fund and the counterparty. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. The Fund may receive compensation for lending its securities either in the form of fees and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Financial Instruments The Fund has adopted the provisions of Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161) . This new standard requires the Fund to disclose information to assist investors in understanding how the fund uses derivative instruments, how derivative instruments are accounted for under Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (FAS 133) and how derivative instruments affect the Funds financial position, results of operations, and cash flows. This disclosure for the period ended May 31, 2009 is presented in accordance with FAS 161 and is included as part of the Notes to the Schedule of Investments. 10 Futures The Fund may purchase and sell financial futures contracts, including index futures, and options on these contracts. A future is a contractual agreement to buy or sell a particular commodity or financial instrument at a pre-determined price in the future. A Fund uses futures contracts to manage against a decline in the value of securities owned by the Fund due to anticipated interest rate, currency or market changes. In addition, the Fund will use futures contracts for duration management or to gain exposure to a securities market. An index futures contract (index future) is a contract to buy a certain number of units of the relevant index at a fixed price and specific future date. A Fund may invest in index futures instead of investing in securities directly, while the Fund is seeking to invest in securities directly at favorable terms. In addition, a Fund may invest in index futures in order to maintain the diversity and liquidity of the Fund without incurring the brokerage costs associated with investment in common stocks or to avoid potential market problems that may result from changes in positions held by the Fund. When a Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver such instrument at an agreed upon date for a specified price. The primary risks associated with the use of futures contracts are the imperfect correlation between the change in market value of the securities held by a Fund and the prices of futures contracts, the possibility of an illiquid market, and the inability of the counterparty to meet the terms of the contract. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Upon entering into a futures contract, initial margin deposits, as set by the exchange or broker to the contract, are required and are met by the delivery of specific securities (or cash) as collateral to the broker. Futures contracts are marked to market daily and an appropriate payable or receivable for the change in value (variation margin) is recorded by the Fund. Gains or losses are recognized but not considered realized until the contracts expire or are closed. During the period, the Fund used futures to enhance potential gain, manage duration of the Fund, hedge against anticipated changes in securities markets, gain exposure to certain securities markets and maintain diversity and liquidity of the Fund. The following summarizes the open contracts held as of May 31, 2009: OPEN NUMBER OF EXPIRATION NOTIONAL UNREALIZED CONTRACTS CONTRACTS POSITION DATE VALUE APPRECIATION S&P 500 E-Mini Index Futures 14 Long Jun 2009 642,670 $31,742 11 Fair value of derivative instruments by risk category The table below summarizes the fair values of derivatives held by the Fund at May 31, 2009 by risk category: Derivatives not accounted for as Asset Derivatives Fair hedging instruments under FAS 133 Value Liability Derivatives Fair Value Interest rate contracts $ - $- Foreign exchange contracts - - Credit Contracts - - Equity Contracts* 31,742 - Total $ $ - * Includes cumulative appreciation/depreciation of futures contracts. The amounts shown above are included with the amounts presented in the tables under Futures. Risks and Uncertainties Industry risk  health sciences The Fund may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. The concentration is closely tied to a single sector or industry of the economy which may cause the Fund to underperform other sectors. Specifically, health science companies are particularly susceptible to the impact of market, economic, regulatory and other factors affecting the industry. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall rapidly. 12 International Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Common stocks 96.60% (Cost $1,135,552,525) Australia 2.88% Australia & New Zealand Banking Group, Ltd. 256,784 3,303,364 BlueScope Steel, Ltd. 457,237 883,225 CSL, Ltd. 28,230 661,068 Foster's Group, Ltd. 446,603 1,754,063 Goodman Fielder, Ltd. 400,865 411,933 GPT Group 1,864,544 776,450 Macquarie Group, Ltd. 31,815 818,545 Macquarie Infrastructure Group 795,372 893,365 Mirvac Group 529,288 489,770 National Australia Bank, Ltd. 155,502 2,765,510 Newcrest Mining, Ltd. (I) 25,829 683,685 Origin Energy, Ltd. 175,005 2,077,285 QBE Insurance Group, Ltd. 80,664 1,263,320 Stockland Corp., Ltd. 657,314 1,638,972 Suncorp-Metway Ltd. 124,068 593,483 TABCORP Holdings, Ltd. 200,677 1,186,106 Telstra Corp., Ltd. 480,934 1,199,303 Woodside Petroleum, Ltd. 114,803 4,005,315 Woolworths, Ltd. 89,670 1,824,825 Austria 0.09% OMV AG 21,206 859,941 Belgium 1.15% Anheuser-Busch InBev NV 59,928 2,118,153 Belgacom SA 57,121 1,795,310 Colruyt SA (I) 6,615 1,559,137 Delhaize Group (L) 26,789 1,972,306 Dexia SA (L) 228,231 1,453,483 Mobistar SA 17,902 1,106,751 Solvay SA 9,791 897,307 Bermuda 0.05% Lancashire Holdings Ltd. 58,154 441,775 Canada 3.48% Bank of Montreal 123,900 4,970,753 Bank of Nova Scotia Halifax 52,900 1,849,986 Barrick Gold Corp. 35,900 1,360,369 BCE, Inc. 22,088 504,782 Canadian Imperial Bank of Commerce 21,200 1,059,466 Canadian National Railway Co. 55,200 2,375,863 Canadian Pacific Railway, Ltd. 30,900 1,256,661 IGM Financial, Inc. 41,500 1,448,271 Magna International, Inc. 37,400 1,240,101 Metro, Inc. 35,300 1,241,280 National Bank of Canada 73,165 3,429,222 Penn West Energy Trust (L) 32,500 454,568 Petro-Canada 140,100 6,095,489 RONA, Inc. (I) 32,800 375,544 Royal Bank of Canada 63,400 2,537,742 Sun Life Financial, Inc. 68,800 1,809,249 Teck Resources Ltd. 57,900 909,535 Page 1 International Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Denmark 0.43% Novo Nordisk AS 67,101 3,494,156 Vestas Wind Systems AS (I) 7,298 534,041 Finland 0.84% Neste Oil Oyj 71,913 1,114,664 Nokia AB Oyj 203,032 3,109,683 Outokumpu Oyj 56,829 1,140,255 Rautaruukki Oyj 24,529 557,784 Sampo Oyj, A Shares 82,782 1,563,770 Tietoenator Oyj 28,582 412,530 France 10.48% Air France-KLM 35,593 568,383 Air Liquide SA 19,974 1,858,008 BNP Paribas SA 158,870 11,045,208 Cap Gemini SA (L) 17,938 694,302 Carrefour SA (L) 20,488 917,804 Casino Guichard Perrachon SA (L) 17,575 1,282,659 Cie de Saint-Gobain SA 37,846 1,380,971 Dassault Systemes SA 24,363 1,093,173 Essilor International SA (L) 35,630 1,641,397 European Aeronautic Defence and Space Co. (L) 44,104 723,465 Eutelsat Communications 22,738 578,560 France Telecom SA (L) 255,535 6,248,170 GDF Suez (I) 38,440 1,515,446 Gemalto NV 29,825 987,810 Hermes International (L) 26,202 3,535,605 Iliad SA 2,845 316,867 L'Oreal SA 24,156 1,909,837 Lafarge SA (L) 11,495 789,260 Nexans SA (L) 8,267 457,997 Pernod-Ricard SA 10,826 676,619 PPR (L) 8,976 759,655 PSA Peugeot Citroen SA 48,256 1,480,013 Publicis Groupe (L) 24,563 797,533 Renault Regie Nationale SA 74,622 2,907,882 Sanofi-Aventis SA 481,349 30,664,658 SES SA 52,484 1,050,207 Societe Generale (L) 96,419 5,631,465 STMicroelectronics NV 121,509 903,595 Technip SA 16,621 823,512 Total SA (L) 232,896 13,480,835 Unibail-Rodamco, REIT 7,583 1,220,419 Vallourec SA (L) 6,363 803,999 Wendel 8,230 352,893 Germany 4.83% Adidas AG 48,384 1,770,453 Aixtron AG (L) 42,736 505,879 Allianz SE 8,463 834,287 BASF SE 22,372 944,765 Bayerische Motoren Werke (BMW) AG (L) 70,413 2,537,741 Beiersdorf AG 9,776 481,189 Demag Cranes AG (L) 24,542 601,100 Deutsche Bank AG (L) 24,442 1,644,347 Deutsche Post AG 80,438 1,112,734 Page 2 International Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Germany (continued) Deutsche Telekom AG 520,877 5,990,498 E.ON AG 56,975 2,014,484 Fresenius Medical Care AG & Co. KGaA (L) 33,457 1,402,288 Gildemeister AG (L) 38,107 371,253 Hannover Rueckversicherung AG 44,343 1,667,196 Heidelberger Druckmaschinen AG (L) 37,033 260,949 K&S AG (L) 27,429 2,042,370 Kloeckner & Co. SE 32,668 663,166 Metro AG (L) 16,169 871,455 MTU Aero Engines Holding AG (L) 22,230 721,022 Muenchener Rueckversicherungs AG 6,302 884,228 Norddeutsche Affinerie AG (L) 45,226 1,403,590 Puma AG 4,742 1,094,558 RWE AG 17,141 1,425,460 Salzgitter AG (L) 27,016 2,527,225 SAP AG (L) 173,509 7,469,626 SGL Carbon AG (I)(L) 26,977 796,290 Software AG 11,996 849,971 Suedzucker AG (L) 54,077 1,124,049 ThyssenKrupp AG 53,957 1,377,155 Vossloh AG 2,638 293,894 Greece 0.87% Alpha Bank AE 92,021 1,107,559 Coca-Cola Hellenic Bottling Co. SA 29,107 599,655 Marfin Investment Group SA 88,814 474,079 National Bank of Greece SA 106,430 2,945,687 OPAP SA 99,459 3,072,962 Hong Kong 1.56% CLP Holdings, Ltd. 901,699 6,047,088 Esprit Holdings, Ltd. 199,100 1,266,534 Hong Kong & China Gas Co., Ltd. 841,300 1,705,495 Hong Kong Electric Holdings, Ltd. 669,854 3,597,295 Hutchison Whampoa Ltd. 93,000 651,039 Sun Hung Kai Properties Ltd. 62,000 774,566 Yue Yuen Industrial Holdings, Ltd. 319,218 733,384 Ireland 0.50% CRH PLC 128,314 3,039,072 Experian PLC 114,025 844,358 Kerry Group PLC 36,190 861,378 Italy 3.19% Ansaldo STS SpA 18,520 312,284 Banca Monte dei Paschi di Siena SpA 227,957 389,463 Bulgari SpA 90,670 501,313 Enel SpA 394,410 2,353,273 ENI SpA 591,374 14,315,828 Italcementi SpA 33,795 215,864 Luxottica Group SpA 41,260 859,178 Mediaset SpA 299,934 1,768,232 Parmalat SpA 427,699 1,060,455 Snam Rete Gas SpA 418,198 1,811,193 Telecom Italia SpA 1,751,673 2,469,539 Telecom Italia SpA RSP 1,781,399 1,822,743 Page 3 International Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Italy (continued) Terna-Rete Elettrica Nationale SpA 403,582 1,483,194 UniCredit SpA 297,879 783,252 Japan 27.84% ABC-Mart, Inc. 15,900 359,137 Acom Co., Ltd. (L) 12,360 323,183 Aeon Credit Service Co. Ltd. 22,500 297,922 Aiful Corp. (L) 195,500 625,621 Aisin Seiki Co., Ltd. 57,700 1,151,333 Alps Electric Co., Ltd. 98,346 532,990 Asahi Breweries, Ltd. 22,800 314,161 Asahi Kasei Corp. 311,000 1,539,015 Astellas Pharma, Inc. 85,700 2,913,299 Bank of Yokohama, Ltd. 157,000 776,111 Bridgestone Corp. 43,200 659,863 Canon, Inc. 57,800 1,918,973 Chubu Electric Power Co., Inc. 103,000 2,296,351 Chugai Pharmaceutical Co.,Ltd. 49,600 905,927 Chugoku Electric Power Co., Inc. 22,500 464,058 Circle K Sunkus Co., Ltd. 28,100 401,637 Cosmo Oil Co., Ltd. 373,000 1,358,112 Culture Convenience Club Co., Ltd. (L) 121,200 998,459 Daiei, Inc. (I)(L) 135,850 661,108 Daiichi Sankyo Co., Ltd. 43,353 811,842 Daikyo Inc. 182,000 297,284 Daito Trust Construction Co., Ltd. 36,900 1,674,997 Daiwa Securities Group, Inc. 293,000 1,848,225 Daiwabo Co., Ltd. 157,000 437,607 Denso Corp. 38,000 912,541 Don Quijote Co., Ltd. 48,900 856,529 Dowa Holdings Co., Ltd. 263,000 1,185,400 Eisai Co., Ltd. 61,080 2,088,886 Electric Power Development Co., Ltd. 37,900 1,081,978 Elpida Memory, Inc. 47,300 494,016 FamilyMart Co., Ltd. 31,300 921,362 Fast Retailing Co., Ltd. 51,800 6,154,337 Fuji Heavy Industries, Ltd. 366,116 1,448,340 Fuji Oil Co., Ltd. 41,800 474,296 Fujikura, Ltd. 154,000 716,526 Fujitsu, Ltd. 126,000 655,978 Furukawa Electric Co., Ltd. 186,000 679,097 GS Yuasa Corp. (L) 162,000 1,291,206 Hankyu Hanshin Holdings, Inc. 153,000 750,910 Hanwa Co., Ltd. 216,000 906,225 Haseko Corp. 1,495,000 1,240,161 Hikari Tsushin, Inc. 36,900 834,779 Hirose Electric Co., Ltd. 12,000 1,338,521 Hitachi Construction Machinery Co., Ltd. (L) 40,600 674,875 Hitachi, Ltd. 496,000 1,653,268 Hokkaido Electric Power Co., Inc. 68,899 1,299,227 Honda Motor Co., Ltd. 433,512 12,584,048 Ibiden Co., Ltd. 15,300 439,949 INPEX Corp. 189 1,540,240 Iseki & Co., Ltd. (L) 236,000 787,578 ITOCHU Techno-Solutions Corp. 325,000 2,361,913 Page 4 International Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Japan (continued) JFE Holdings, Inc. 121,600 4,079,217 JGC Corp. 18,000 300,832 Kajima Corp. 367,000 1,140,441 Kakaku.com, Inc. (L) 289 1,072,995 Kansai Electric Power Co. Inc. 68,200 1,483,105 Kao Corp. 204,050 4,494,090 Kawasaki Kisen Kaisha Ltd. 373,000 1,695,732 Kenedix, Inc. 1,013 313,418 Kintetsu Corp. 139,000 623,360 Konami Corp. 45,523 843,588 Kyocera Corp. 8,400 665,535 Kyushu Electric Power Co., Inc. 71,880 1,511,125 Lawson, Inc. 38,300 1,595,991 Leopalace21 Corp. 105,700 934,548 Marubeni Corp. 485,824 2,207,385 Matsui Securities Co., Ltd. 120,700 979,706 Mazda Motor Corp. 745,000 1,940,520 Mitsubishi Chemical Holdings Corp., ADR 360,500 1,673,749 Mitsubishi Corp. 138,495 2,628,329 Mitsubishi Heavy Industries, Ltd. 301,000 1,086,900 Mitsubishi UFJ Financial Group, Inc. 721,900 4,555,414 Mitsubishi UFJ Lease & Finance Co., Ltd. 48,030 1,325,185 Mitsui Mining & Smelting Co., Ltd. 568,000 1,341,351 Mitsui OSK Lines, Ltd. 403,000 2,872,497 Mizuho Financial Group, Inc. (L) 2,587,600 6,224,343 Murata Manufacturing Co., Ltd. 39,200 1,676,814 NEC Corp. 122,000 477,177 Net One Systems Co., Ltd. 323 518,663 NGK Insulators Ltd. 31,000 554,667 Nichirei Corp. 55,000 212,352 Nintendo Co., Ltd. 4,400 1,195,363 Nippon Denko Co., Ltd. (L) 125,000 692,530 Nippon Meat Packers, Inc. 90,000 1,085,806 Nippon Mining Holdings, Inc. 705,000 4,014,239 Nippon Oil Corp. 711,000 4,340,983 Nippon Paper Group, Inc. 39,700 1,123,463 Nippon Telegraph & Telephone Corp. 143,700 5,973,422 Nippon Yakin Kogyo Co., Ltd. 154,000 673,097 Nippon Yusen Kabushiki Kaisha 440,000 2,115,514 Nissan Motor Co., Ltd. 1,480,900 8,892,039 Nissha Printing Co., Ltd. (L) 18,500 767,905 Nisshin Seifun Group, Inc. 78,500 893,559 Nisshinbo Industries, Inc. 76,000 786,838 Nitori Co., Ltd. 20,900 1,268,134 Nitto Denko Corp. 34,000 954,519 Nomura Research Institute, Ltd. 36,100 665,150 NTT DoCoMo, Inc. 4,634 6,927,267 Obayashi Corp. 256,000 1,165,664 Odakyu Electric Railway Co., Ltd. 119,000 1,020,590 OJI Paper Co., Ltd. 291,000 1,356,042 Ono Pharmaceutical Co., Ltd. 21,300 955,433 Oriental Land Co., Ltd. 23,800 1,578,316 ORIX Corp. 74,140 4,681,409 Osaka Gas Co., Ltd. 1,224,120 3,870,738 Pacific Metals Co., Ltd. 259,000 2,071,312 Page 5 International Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Japan (continued) Point, Inc. 21,860 1,035,977 Rakuten, Inc. (I) 2,187 1,202,723 Rengo Co., Ltd. (L) 47,000 259,998 Resona Holdings, Inc. (L) 261,500 3,955,166 Ricoh Co., Ltd. 124,000 1,716,529 Rohm Co., Ltd. 8,100 531,416 Ryohin Keikaku Co., Ltd. 28,700 1,107,508 SANKYO Co., Ltd. 38,600 2,049,089 SEGA SAMMY HOLDINGS, Inc. 200,300 2,230,996 Seiko Epson Corp. 36,800 543,465 Seven & I Holdings Co., Ltd. 431,300 10,443,225 Seven Bank, Ltd. 121 315,753 Sharp Corp. 104,000 1,184,677 Shikoku Electric Power Co. Inc. 10,000 282,078 Shimamura Co., Ltd. 10,000 773,314 Shin-Etsu Chemical Co., Ltd. 53,800 2,822,794 Shionogi & Co., Ltd. 21,000 414,852 Showa Shell Sekiyu K.K. 139,200 1,380,652 Softbank Corp. 62,400 1,140,308 Sojitz Corp. 960,300 1,937,677 Sumco Corp. 109,400 1,694,978 Sumitomo Chemical Co., Ltd. 161,000 711,057 Sumitomo Corp. 224,000 2,245,221 Sumitomo Electric Industries, Ltd. 195,900 2,231,973 Sumitomo Metal Industries, Ltd. 715,000 1,940,622 Sumitomo Metal Mining Co., Ltd. 167,000 2,379,295 Sumitomo Trust & Banking Co., Ltd. 468,000 2,223,550 Suzuki Motor Corp. 29,200 652,375 Taisei Corp. 614,000 1,518,651 Taisho Pharmaceutical Co., Ltd. 39,790 760,976 Takeda Pharmaceutical Co., Ltd. 124,089 4,921,225 Takefuji Corp. (L) 84,340 488,458 Terumo Corp. 15,100 634,506 Tohoku Electric Power Co., Inc. 57,100 1,168,969 Tokyo Electric Power Co., Inc. 245,900 6,173,655 Tokyo Gas Co., Ltd. 732,397 2,691,380 Tokyo Steel Manufacturing Co., Ltd. 94,900 1,119,520 Tokyo Tatemono Co., Ltd. 165,000 783,771 TonenGeneral Sekiyu K.K. 107,133 1,124,804 Tosoh Corp. 329,000 1,027,977 Toyo Engineering Corp. 146,000 523,364 Toyo Suisan Kaisha, Ltd. 57,000 1,257,085 Toyota Motor Corp. 75,800 3,036,538 Toyota Tsusho Corp. 51,500 718,158 UNICHARM Corp. 13,100 915,197 UNY Co., Ltd. 156,000 1,232,810 USS Co., Ltd. 23,260 1,322,099 Yahoo! Japan Corp. 3,559 949,440 Yamada Denki Co., Ltd. 16,570 948,919 Yamaha Motor Co., Ltd. 76,000 861,234 Yamazaki Baking Co., Ltd. 54,000 556,932 Netherlands 2.70% Aegon NV 470,414 2,957,381 ArcelorMittal 79,384 2,645,091 Page 6 International Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Netherlands (continued) Heineken NV 94,006 3,354,863 ING Groep NV 607,758 6,481,875 Koninklijke (Royal) KPN NV 73,874 971,874 Koninklijke Ahold NV 251,760 3,053,061 Koninklijke DSM NV 61,299 2,139,193 Reed Elsevier NV 86,159 1,039,999 TNT Post Group NV 40,935 805,275 Unilever NV (L) 88,397 2,119,345 New Zealand 0.20% Fletcher Building Ltd. 78,411 328,918 Telecom Corp. of New Zealand, Ltd. 957,995 1,545,568 Norway 0.11% Den Norske Bank ASA 129,700 1,088,177 Papua New Guinea 0.10% Lihir Gold Ltd. (I) 348,307 903,764 Portugal 0.07% Portugal Telecom SGPS SA 74,818 672,840 Singapore 1.50% Cosco Corp. Singapore, Ltd. 389,600 348,350 Neptune Orient Lines, Ltd. 512,488 546,798 Noble Group, Ltd. 364,633 399,828 Oversea-Chinese Banking Corp. Ltd. 260,000 1,305,857 SembCorp Industries, Ltd. 351,802 758,975 SembCorp Marine, Ltd. 1,013,573 2,160,928 Singapore Exchange, Ltd. 311,000 1,585,674 Singapore Press Holdings, Ltd. 815,000 1,672,193 Singapore Telecommunications, Ltd. 1,928,350 4,033,877 United Overseas Bank, Ltd. 137,000 1,355,401 Spain 2.10% ACS Actividades de Construccion y Servicios SA 8,513 444,772 Banco Bilbao Vizcaya Argentaria SA 94,085 1,160,453 Banco Popular Espanol SA 199,598 1,797,588 Banco Santander SA 168,392 1,815,495 Gas Natural SDG SA 34,913 629,657 Iberdrola SA 140,164 1,200,005 Industria de Diseno Textil SA 48,638 2,195,117 Repsol YPF SA 168,414 3,784,584 Telefonica SA 316,208 6,830,579 Sweden 2.16% Boliden AB (L) 319,264 2,503,446 Hennes & Mauritz AB, B Shares 139,490 6,662,412 Investor AB 131,124 2,058,464 Nordea Bank AB 291,330 2,334,241 SKF AB, B Shares 85,200 1,011,765 Svenska Handelsbanken AB, Series A (L) 113,785 2,222,833 Telefonaktiebolaget LM Ericsson 394,047 3,674,023 Switzerland 8.30% Actelion, Ltd. (I) 12,288 635,695 Compagnie Financiere Richemont SA, BR Shares 82,850 1,813,647 Page 7 International Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Switzerland (continued) Lonza Group AG (L) 7,492 774,635 Nestle SA 543,162 19,737,690 Novartis AG 801,055 32,027,175 Roche Holdings AG 83,524 11,397,809 Swatch Group AG, BR Shares 9,939 1,656,690 Swisscom AG 4,187 1,238,400 Syngenta AG 6,716 1,634,976 Synthes AG 36,102 3,711,551 UBS AG 215,450 3,257,285 Zurich Financial Services AG 2,898 542,631 United Kingdom 21.17% 3i Group PLC 186,937 742,587 AMEC PLC 56,886 622,163 Amlin PLC 212,513 1,209,991 Associated British Foods PLC 72,355 858,964 AstraZeneca PLC 601,876 25,089,628 Autonomy Corp. PLC (I) 116,921 2,929,177 BAE Systems PLC 135,371 751,905 Barclays PLC 1,720,561 8,294,524 BG Group PLC 502,472 9,208,400 BP PLC 442,724 3,654,250 British American Tobacco PLC 217,511 5,941,654 BT Group PLC 1,122,580 1,605,500 Burberry Group PLC 190,535 1,189,804 Cable & Wireless PLC 512,125 1,120,725 Cadbury PLC 256,156 2,238,963 Capita Group PLC 180,862 2,098,118 Carnival PLC 19,643 511,644 Centrica PLC 419,297 1,670,075 Cobham PLC 567,123 1,641,476 Compass Group PLC 465,953 2,696,504 Daily Mail & General Trust PLC 54,806 289,830 Diageo PLC 257,733 3,518,337 Drax Group PLC 172,080 1,371,733 DSG International PLC 1,854,864 711,789 Game Group PLC 238,544 660,316 GlaxoSmithKline PLC 2,325,237 39,193,475 Home Retail Group PLC 484,854 1,827,836 HSBC Holdings PLC 374,637 3,421,419 Imperial Tobacco Group PLC 58,775 1,527,649 J Sainsbury PLC 152,396 769,794 Kingfisher PLC 584,905 1,688,609 Ladbrokes PLC 276,713 907,389 Lloyds Banking Group PLC (I) 1,843,317 2,056,046 Lloyds Banking Group PLC, SUB Shares 1,145,252 547,362 London Stock Exchange Group PLC 27,937 314,419 Marks & Spencer Group PLC 229,165 1,054,587 Next PLC 89,833 2,137,069 Pearson PLC 151,743 1,605,932 Reckitt Benckiser Group PLC 131,846 5,719,383 Reed Elsevier PLC 249,449 2,024,999 Rio Tinto PLC 18,174 823,364 Royal Bank of Scotland Group PLC 2,957,623 1,853,932 Royal Dutch Shell PLC, A Shares 351,116 9,460,401 Page 8 International Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value United Kingdom (continued) Royal Dutch Shell PLC, B Shares 275,847 7,501,001 RSA Insurance Group PLC 529,632 1,084,233 Sage Group PLC 396,871 1,228,112 Scottish & Southern Energy PLC 106,393 2,009,321 Signet Jewelers, Ltd. 57,487 1,035,541 Smith & Nephew PLC 186,551 1,360,591 Standard Chartered PLC 58,153 1,187,709 Taylor Wimpey PLC 1,579,650 820,638 Tesco PLC 408,582 2,420,938 Thomson Reuters PLC 27,746 760,325 Travis Perkins PLC 65,076 571,140 Trinity Mirror PLC 121,182 139,094 Tullow Oil PLC 133,508 2,157,300 Unilever PLC 78,657 1,854,825 United Utilities Group PLC 132,504 1,149,685 Vedanta Resources PLC 36,113 935,627 Vodafone Group PLC 5,468,815 10,291,737 William Hill PLC 320,207 1,107,175 Wolseley PLC 121,350 2,058,878 WPP PLC 71,139 532,699 Xstrata PLC 205,635 2,345,010 Issuer, description Shares Value Preferred Stocks 0.13% (Cost $1,320,475) Issuer Shares Value Germany 0.13% Bayerische Motoren Werke (BMW) AG 9,567 213,844 Fresenius SE 7,239 414,345 Henkel AG & Co. KGaA 17,909 552,350 Rights 0.19% (Cost $3,357,833) 3i Group PLC (I) 240,347 407,897 BlueScope Steel, Ltd. (I) 303,012 201,426 Casino Guichard Perrachon SA (I) 17,575 66,369 DSG International PLC (I) 1,324,902 203,223 Finmeccanica SpA (I) 36,056 510,721 Fortis (I) 286,314  GPT Group (I) 1,864,544 238,930 Stockland Corp., Ltd. (I) 262,925 84,231 Travis Perkins PLC (I) 45,553 125,903 Short-term investments 8.93% (Cost $84,377,256) Par value Issuer, description, maturity date Value Repurchase Agreement 0.30% Repurchase Agreement with State Street Corp. dated 5-29-09 at 0.07% to be repurchased at $2,820,016 on 6-1-09, collateralized by $2,925,000 Federal National Mortgage Association, 2.50% due 05- 15-14 (valued at $2,877,469, including interest). $2,820,000 2,820,000 Page 9 International Core Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Interest Issuer rate Shares Value Cash Equivalents 8.63% John Hancock Collateral Investment Trust(T)(W) 0.7339% (Y) 8,155,726 81,557,256 Total investments (Cost $1,224,608,089) 105.85% Other assets and liabilities, net (5.85%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. The Fund had the following five top industry concentrations as of May 31, 2009 (as a percentage of total net assts). Pharmaceuticals 16.46% Diversified Banks 9.17% Integrated Oil & Gas 7.45% Integrated Telecommunication Services 4.54% Automobile Manufacturers 3.78% ADR American Depositary Receipts REIT Real Estate Investment Trust (I) Non-income producing security. (L) All or a portion of this security is on loan as of May 31, 2009. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) The rate shown is the annualized seven-day yield as of May 31, 2009.  At May 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $1,233,324,662. Net unrealized depreciation aggregated $232,678,540, of which $29,568,870 related to appreciated investment securities and $262,247,410 related to depreciated investment securities. Page 10 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. John Hancock Cash Investment Trust (JHCIT), an affiliated registered investment company managed by John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), is valued at its net asset value each business day. JHCIT is a floating rate fund investing in high quality money market instruments. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. 11 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of May 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $118,032,670 ($3,044,213) Level 2  Other Significant Observable Inputs 882,613,452 3,685,000 Level 3  Significant Unobservable Inputs - - Total  Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards, options and swap contracts, are stated at market value. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess cash collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. The Fund may receive compensation for lending its securities either in the form of fees and/ or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the Fund and the counterparty. Financial instruments The Fund has adopted the provisions of Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161) . This new standard requires the Fund to disclose information to assist investors in understanding how the Fund uses derivative instruments, how derivative instruments are accounted for under Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (FAS 133) and how derivative instruments affect the Funds financial position, results of operations, and cash flows. This disclosure for the period ended May 31,2009 is presented in accordance with FAS 161 and is included as part of the Notes to the Schedule of Investments. 12 Futures The Fund may purchase and sell financial futures contracts, including index futures, and options on these contracts. A future is a contractual agreement to buy or sell a particular commodity or financial instrument at a pre-determined price in the future. A Fund uses futures contracts to manage against a decline in the value of securities owned by the Fund due to anticipated interest rate, currency or market changes. In addition, the Fund will use futures contracts for duration management or to gain exposure to a securities market. An index futures contract (index future) is a contract to buy a certain number of units of the relevant index at a fixed price and specific future date. A Fund may invest in index futures instead of investing in securities directly, while the Fund is seeking to invest in securities directly at favorable terms. In addition, a Fund may invest in index futures in order to maintain the diversity and liquidity of the Fund without incurring the brokerage costs associated with investment in common stocks or to avoid potential market problems that may result from changes in positions held by the Fund. When a Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver such instrument at an agreed upon date for a specified price. The primary risks associated with the use of futures contracts are the imperfect correlation between the change in market value of the securities held by a Fund and the prices of futures contracts, the possibility of an illiquid market, and the inability of the counterparty to meet the terms of the contract. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Upon entering into a futures contract, initial margin deposits, as set by the exchange or broker to the contract, are required and are met by the delivery of specific securities (or cash) as collateral to the broker. Futures contracts are marked to market daily and an appropriate payable or receivable for the change in value (variation margin) is recorded by the Fund. Gains or losses are recognized but not considered realized until the contracts expire or are closed. During the period, the Fund used futures contracts to hedge against anticipated changes in securities markets, gain exposure to certain securities markets and to maintain the diversity and liquidity of the portfolio. The following summarizes the open contracts held as of May 31, 2009: UNREALIZED NUMBER OF NOTIONAL APPRECIATION OPEN CONTRACTS CONTRACTS POSITION EXPIRATION VALUE (DEPRECIATION) FTSE 100 Index Futures 209 Long June 09 9,176,145 145,963 Topix Index Futures 44 Long June 09 394,020,000 6,373 DAX Index Futures 101 Long June 09 12,463,400 2,088,154 CAC 40 Index Futures 167 Long June 09 5,454,220 194,992 S&P MIB Index Futures 116 Long June 09 11,531,560 (169,684) ASX SPI 200 Index Futures 10 Short June 09 (949,750) (5,334) S&P TSE 60 Index Futures 232 Short June 09 (29,310,880) (4,912,328) OMX 30 Index Futures 40 Short June 09 (3,105,000) (3,661) AEX Index Futures 12 Short June 09 (623,280) (23,006) IBEX 35 Index Futures 132 Short June 09 (13,070,220) (147,085) Hang Seng Index Futures 29 Short June 09 (26,317,500) (218,597) 13 Forward foreign currency contracts The Fund may enter into foreign currency contracts to manage foreign currency exposure with respect to transaction hedging, position hedging, cross hedging and proxy hedging. In addition, the Fund may enter into forward foreign currency contracts as a part of an investment strategy, in order to gain exposure to a currency, or to shift exposure to foreign currency fluctuation from one currency to another, without purchasing securities denominated in that currency. Transaction hedging involves entering into a forward currency transaction which generally arises in connection with the purchase or sale of an investment or receipt of income. Position hedging involves entering into a currency transaction with respect to the Funds securities denominated or generally quoted in a specific currency. The Fund utilizes currency cross hedging by entering into transactions to purchase or sell one or more currencies that are expected to increase or decline in value relative to other currencies to which the Fund has or expects to have an exposure. The Fund may engage in proxy hedging in order to reduce the effect of currency fluctuations on the value of existing or anticipated holdings of its portfolio securities. Proxy hedging is often used when it is generally difficult to hedge a currency to which the Fund is exposed against the dollar. Proxy hedging entails entering into a forward contract to sell a currency, the changes in the value of which are generally considered to be linked to a currency or currencies in which some of the Funds securities are (or are expected to be) denominated and to buy dollars. The amount of the contract would not exceed the market value of the Funds portfolio securities denominated in linked currencies. A foreign currency contract is an agreement between two parties to buy and sell a currency at a set price in the future. The market value of a foreign currency contract fluctuates with changes in foreign currency exchange rates. Foreign currency contracts are marked to market daily and the change in value is recorded by the Fund as an unrealized gain or loss. Realized gains or losses, equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed, are recorded upon delivery or receipt of the currency. These contracts may involve market risk in excess of the unrealized gain or loss. The Fund could be exposed to risk if the value of the currency declines relative to the U.S. dollar. A transaction may be affected unfavorably by factors that affect the subject currencies, including economic, political and legal developments and exchange control regulations. Additionally, the Fund could be exposed to loss if counterparties are unable to meet the terms of the contracts. If a counterparty defaults, the Fund will have contractual remedies. There is no assurance, however, that the counterparty will be able to meet its obligations or that the Fund will succeed in pursuing contractual remedies. Thus, the Fund assumes the risk that it may be delayed or prevented from obtaining payments owed to it pursuant these transactions. During the period, the Fund used foreign currency exchange contracts to gain exposure to foreign currency. In addition, the Fund used foreign currency exchange contracts to enhance potential gains, hedge against anticipated currency exchange rates and to maintain the liquidity and diversity of the portfolio. The following summarizes the foreign currency exchange contracts held as of May 31, 2009: Principal Principal Amount Amount Unrealized Covered by Covered by Settlement Appreciation Currency Contract Contract (USD) Date (Depreciation) Buys Euro 7,241,717 9,687,607 June 09 $548,033 Euro 4,525,268 5,8669,978 June 09 529,159 Japanese Yen 2,303,820,020 23,404,243 June 09 782,641 Japanese Yen 899,055,489 9,093,953 June 09 344,870 New Zealand Dollar 7,220,057 4,000,634 June 09 617,999 Norwegian Krone 5,253,136 797,455 June 09 35,374 14 Pound Sterling 2,708,189 4,074,068 June 09 302,788 Swedish Krona 184,809,288 21,522,547 June 09 2,898,731 Swedish Krona 239,193,353 28,226,823 June 09 3,380,935 Swiss Franc 19,608,772 16,780,244 June 09 1,588,744 Swiss Franc 19,608,772 16,726,895 June 09 1,642,093 Sells Australian Dollar 20,056,306 14,048,440 June 09 ($1,986,087) Canadian Dollar 21,988,116 17,846,758 June 09 (2,297,359) Danish Krone 19,546,124 3,379,344 June 09 (329,588) Euro 3,182,000 4,413,561 June 09 (83,964) Euro 4,319,000 5,978,118 June 09 (126,475) Euro 2,218,874 2,980,602 June 09 (155,615) Hong Kong Dollar 67,814,683 8,752,766 June 09 2,604 Japanese Yen 614,250,000 6,353,538 June 09 (95,227) Japanese Yen 883,841,789 9,117,043 June 09 (162,058) Norwegian Krone 5,253,136 797,943 June 09 (34,886) Pound Sterling 9,393,410 13,674,118 June 09 (1,507,098) Pound Sterling 1,846,000 2,925,976 June 09 (57,448) Pound Sterling 9,393,410 13,645,995 June 09 (1,535,221) Pound Sterling 1,726,000 2,745,759 June 09 (43,727) Singapore Dollar 3,479,586 3,479,586 June 09 (60,858) Singapore Dollar 7,289,359 4,831,550 June 09 (214,840) Swedish Krona 23,719,000 3,104,541 June 09 (29,762) Swiss Franc 2,057,000 1,877,971 June 09 (48,973) Swiss Franc 1,890,000 1,741,358 June 09 (29,145) Swiss Franc 3,543,044 3,128,391 June 09 (190,640) DERIVATIVES NOT ACCOUNTED FOR AS ASSET LIABILITY HEDGING INSTRUMENTS DERIVATIVES DERIVATIVES UNDER FAS 133 FAIR VALUE FAIR VALUE Interest rate contracts - - Foreign exchange contracts $12,673,972 ($8,988,971) Credit contracts - - Equity contracts* 2,435,482 (5,479,695) Total * Includes cumulative appreciation/depreciation of futures contracts. The amounts shown above are included with the amounts presented in the tables under Futures and Foreign Forward Currency Contracts. Risk and uncertainties Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. 15 Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. 16 Growth Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Common stocks 95.35% (Cost $54,261,199) Advertising 0.11% Arbitron, Inc. 2,700 53,757 Aerospace & Defense 1.07% Aerovironment, Inc. (I) 2,500 69,800 American Science & Engineering, Inc. 1,600 100,048 Applied Signal Technology, Inc. 1,000 20,930 Argon ST, Inc. 3,100 64,232 Axsys Technologies, Inc. (I) 1,500 73,620 DigitalGlobe, Inc. (I) 19 343 Stanley, Inc. (I) 2,000 52,180 Teledyne Technologies, Inc. (I) 4,300 141,341 Agricultural Products 0.25% Darling International, Inc. (I) 16,100 121,877 Air Freight & Logistics 0.40% Forward Air Corp. 3,600 76,752 Hub Group, Inc. (Class A) (I) 5,400 106,704 Pacer International, Inc. 5,700 14,820 Airlines 1.88% Airtran Holdings, Inc. (I) 8,200 41,574 Alaska Air Group, Inc. (I) 100 1,557 Allegiant Travel Co. (I) 500 20,170 AMR Corp. (I) 45,900 204,255 Continental Airlines, Inc. (Class B) (I) 100 932 Copa Holdings SA (Class A) 4,500 156,690 Delta Air Lines, Inc. (I) 84,600 491,526 Hawaiian Holdings, Inc. (I) 500 2,630 Skywest, Inc. 100 1,025 Alternative Carriers 0.10% Premiere Global Services, Inc. (I) 4,100 49,077 Apparel Retail 4.44% Aeropostale, Inc. (I) 14,200 491,604 American Eagle Outfitters, Inc. 7,300 108,113 Buckle, Inc. 7,825 279,979 Cato Corp. (Class A) 300 5,772 Charlotte Russe Holding, Inc. (I) 100 1,015 Finish Line, Inc. 12,500 86,375 Foot Locker, Inc. 100 1,111 JOS. A. Bank Clothiers, Inc. (I) 2,200 83,270 New York & Co., Inc. (I) 4,300 15,480 Ross Stores, Inc. 28,200 1,104,312 Apparel, Accessories & Luxury Goods 0.87% True Religion Apparel, Inc. (I) 7,900 182,174 Warnaco Group, Inc. (I) 7,800 246,480 Application Software 2.07% ACI Worldwide, Inc. (I) 5,300 79,023 Compuware Corp. (I) 41,500 316,645 Net 1 UEPS Technologies, Inc. (I) 4,400 53,724 Page 1 Growth Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Application Software (continued) Parametric Technology Corp. (I) 14,100 163,278 Pegasystems, Inc. 7,900 209,666 Solera Holdings, Inc. (I) 3,500 80,150 Tyler Technologies, Inc. (I) 6,800 114,240 Asset Management & Custody Banks 1.55% Cohen & Steers, Inc. (L) 2,600 40,118 Eaton Vance Corp. 7,300 197,830 Federated Investors, Inc. (Class B) 12,000 300,360 Gamco Investors, Inc. 1,500 78,825 SEI Investments Co. 9,300 143,499 Auto Parts & Equipment 0.15% Exide Technologies (I) 8,500 52,020 Fuel Systems Solutions, Inc. (I) 1,000 21,140 Automotive Retail 1.41% Advance Auto Parts, Inc. 11,850 504,692 Monro Muffler, Inc. 300 8,016 O'Reilly Automotive, Inc. (I) 5,000 180,250 Biotechnology 4.94% Abraxis Bioscience, Inc. (I) 2,800 143,696 Acorda Therapeutics, Inc. (I) 3,700 91,353 Allos Therapeutics, Inc. (I) 600 4,368 Cephalon, Inc. (I)(L) 4,400 256,564 Cougar Biotechnology, Inc. (I) 5,100 219,249 Cubist Pharmaceuticals, Inc. 3,200 54,592 Emergent Biosolutions, Inc. (I) 18,800 205,672 Isis Pharmaceuticals, Inc. (I) 2,500 34,500 Momenta Pharmaceuticals, Inc. (I) 2,200 19,294 Myriad Genetics, Inc. (I) 33,600 1,214,975 NPS Pharmaceuticals, Inc. (I) 4,800 15,936 Onyx Pharmaceuticals, Inc. (I) 400 9,464 PDL BioPharma, Inc. 600 4,170 Rigel Pharmaceuticals, Inc. (I) 5,100 42,534 Savient Pharmaceuticals, Inc. (I) 100 635 Vertex Pharmaceuticals, Inc. (I) 3,500 104,335 Building Products 0.16% American Woodmark Corp. 700 13,447 Lennox International, Inc. 400 12,404 Masco Corp. 100 1,036 Quanex Building Products Corp. 3,800 41,952 Trex Co., Inc. (I) 800 8,888 Coal & Consumable Fuels 0.08% International Coal Group, Inc. (I)(L) 9,500 30,400 USEC, Inc. (I) 1,500 8,025 Commodity Chemicals 0.20% Calgon Carbon Corp. (I) 2,900 33,437 Innophos Holdings, Inc. 4,000 62,360 Communications Equipment 2.04% Adtran, Inc. 3,100 64,418 Airvana, Inc. (I) 2,100 12,348 Page 2 Growth Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Communications Equipment (continued) Arris Group, Inc. (I) 200 2,424 Cogo Group, Inc. (I) 1,400 9,114 F5 Networks, Inc. (I) 19,000 603,440 InterDigital, Inc. (I) 9,700 248,514 Polycom, Inc. (I) 2,700 46,737 Tekelec (I) 800 13,064 Tellabs, Inc. (I) 300 1,665 Computer Hardware 0.17% Diebold, Inc. 500 12,360 Silicon Graphics International Corp. (I) 200 1,014 Stratasys, Inc. (I) 6,500 67,990 Computer Storage & Peripherals 0.27% Synaptics, Inc. (I)(L) 3,800 133,456 Construction & Engineering 0.96% Aecom Technology Corp. (I) 400 12,764 EMCOR Group, Inc. (I) 5,400 121,338 MasTec, Inc. (I) 15,500 200,725 Michael Baker Corp. (I) 400 16,812 Quanta Services, Inc. (I) 200 4,562 URS Corp. (I) 2,400 115,392 Construction & Farm Machinery & Heavy Trucks 0.98% Force Protection, Inc. (I) 1,200 10,356 FreightCar America, Inc. 200 3,346 Sauer-Danfoss, Inc. 3,400 17,476 Wabtec Corp. 12,600 449,568 Construction Materials 0.04% Headwaters, Inc. (I) 3,100 12,307 Martin Marietta Materials, Inc. 100 8,147 Consumer Electronics 0.19% Universal Electronics, Inc. (I) 4,700 92,214 Consumer Finance 1.01% Cash America International, Inc. 5,400 124,308 Credit Acceptance Corp. (I) 2,700 57,564 Ezcorp, Inc. (Class A) (I) 12,900 156,735 First Cash Financial Services, Inc. (I) 4,300 64,973 World Acceptance Corp. (I)(L) 4,700 94,141 Data Processing & Outsourced Services 3.02% Alliance Data Systems Corp. (I)(L) 4,600 186,300 Cass Information Systems, Inc. 2,800 87,304 CSG Systems International, Inc. (I) 8,500 117,045 Global Payments, Inc. 16,100 578,956 Hewitt Associates, Inc. (I) 7,600 220,400 Lender Processing Services, Inc. 100 2,905 Syntel, Inc. 8,000 229,840 TNS, Inc. (I) 3,200 60,320 Diversified Banks 0.00% Comerica, Inc. 100 2,168 Page 3 Growth Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Diversified Chemicals 0.83% FMC Corp. 7,200 391,320 ShengdaTech, Inc. (I) 4,100 16,072 Diversified Metals & Mining 0.09% Compass Minerals International, Inc. 800 42,904 Diversified Support Services 0.25% Healthcare Services Group, Inc. 6,900 120,612 Education Services 3.21% Corinthian Colleges, Inc. (I) 28,400 436,792 ITT Educational Services, Inc. (I) 12,300 1,129,016 Universal Technical Institute, Inc. (I) 800 11,128 Electrical Components & Equipment 1.15% Acuity Brands, Inc. 1,600 43,488 Franklin Electric Co., Inc. 900 21,402 GrafTech International, Ltd. (I) 3,200 32,544 II-VI, Inc. (I) 2,700 64,800 Polypore International, Inc. (I) 12,000 119,280 Powell Industries, Inc. (I) 800 31,432 Woodward Governor Co. 12,300 252,519 Electronic Equipment & Instruments 1.23% Cogent, Inc. (I) 2,800 28,140 Cognex Corp. 1,100 14,399 FARO Technologies, Inc. (I) 3,400 52,462 FLIR Systems, Inc. (I) 17,200 386,312 MTS Systems Corp. 300 6,654 Rofin-Sinar Technologies, Inc. (I) 5,200 117,260 Electronic Manufacturing Services 0.28% Jabil Circuit, Inc. 9,000 70,470 Multi-Fineline Electronix, Inc. (I) 400 7,660 Plexus Corp. (I) 2,800 51,128 TTM Technologies, Inc. (I) 900 8,010 Environmental & Facilities Services 1.06% American Ecology Corp. 6,400 121,920 Rollins, Inc. 4,900 81,879 Standard Parking Corp. (I) 300 4,479 Team, Inc. (I) 3,200 45,280 Tetra Tech, Inc. (I) 6,300 161,721 Waste Connections, Inc. (I) 4,200 106,680 Fertilizers & Agricultural Chemicals 1.48% Scotts Miracle-Gro Co. (Class A) 17,900 613,970 Terra Industries, Inc. 4,100 113,939 Food Distributors 0.06% United Natural Foods, Inc. (I) 1,200 27,276 Food Retail 0.39% Arden Group, Inc. (Class A) 1,100 140,800 Pantry, Inc. (I) 2,500 49,800 Page 4 Growth Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Footwear 0.18% Wolverine World Wide, Inc. 4,400 87,164 General Merchandise Stores 3.78% Big Lots, Inc. (I) 12,800 294,528 Dollar Tree, Inc. (I) 30,900 1,383,393 Family Dollar Stores, Inc. 5,800 175,566 Health Care Distributors 0.31% Owens & Minor, Inc. 4,100 143,746 PSS World Medical, Inc. (I) 500 8,035 Health Care Equipment 4.65% ABIOMED, Inc. (I) 7,000 41,790 American Medical Systems Holdings, Inc. (I) 6,000 91,020 Conmed Corp. (I) 500 7,875 Cryolife, Inc. (I) 5,600 26,264 Cyberonics, Inc. (I) 4,100 59,409 Edwards Lifesciences Corp. (I) 12,700 810,768 Exactech, Inc. (I) 2,300 36,800 Kensey Nash Corp. (I) 3,400 85,136 Natus Medical, Inc. (I) 5,300 54,166 ResMed, Inc. (I) 4,200 155,694 Somanetics Corp. (I) 300 5,043 STERIS Corp. 14,200 335,546 Thoratec Corp. (I) 20,300 509,124 Volcano Corp. (I) 5,200 64,272 Health Care Facilities 0.62% Ensign Group, Inc. 1,000 14,900 National Healthcare Corp. 1,200 46,092 Tenet Healthcare Corp. (I) 65,500 237,765 US Physical Therapy, Inc. (I) 500 6,755 Health Care Services 3.31% Almost Family, Inc. (I) 5,500 146,080 AMN Healthcare Services, Inc. (I) 1,200 8,640 CardioNet, Inc. (I) 3,800 67,298 Catalyst Health Solutions, Inc. (I) 4,800 102,672 Chemed Corp. 5,000 191,350 Corvel Corp. (I) 5,300 113,632 Cross Country Healthcare, Inc. (I) 900 6,984 Emergency Medical Services Corp. (I) 2,800 86,800 Genoptix, Inc. (I) 500 14,540 Gentiva Health Services, Inc. (I) 4,600 73,278 Healthways, Inc. (I) 3,300 39,501 HMS Holdings Corp. (I) 3,300 115,995 Landauer, Inc. 2,300 132,549 LHC Group, Inc. (I) 8,800 203,016 Lincare Holdings, Inc. (I) 7,400 161,172 Odyssey HealthCare, Inc. (I) 1,100 10,802 Omnicare, Inc. 5,600 151,368 Health Care Supplies 0.89% Haemonetics Corp. (I) 3,000 159,690 ICU Medical, Inc. (I) 1,200 43,392 Immucor, Inc. (I) 2,400 36,120 Page 5 Growth Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Health Care Supplies (continued) Merit Medical Systems, Inc. (I) 12,700 173,863 West Pharmaceutical Services, Inc. 800 25,856 Health Care Technology 0.02% Computer Programs & Systems, Inc. 300 10,260 Heavy Electrical Equipment 0.12% AZZ, Inc. (I) 1,700 59,075 Home Entertainment Software 0.14% Renaissance Learning, Inc. 5,700 55,917 Take-Two Interactive Software, Inc. 1,400 12,124 Home Furnishings 0.09% Tempur-Pedic International, Inc. 4,100 45,223 Homebuilding 0.38% Centex Corp. 200 1,686 NVR, Inc. (I) 100 49,490 Pulte Homes, Inc. (L) 15,300 134,640 Homefurnishing Retail 0.01% Haverty Furniture Cos., Inc. 600 6,312 Household Products 0.42% Church & Dwight Co., Inc. 2,700 135,729 WD-40 Co. 2,700 70,146 Housewares & Specialties 0.03% National Presto Industries, Inc. 200 16,296 Human Resource & Employment Services 0.76% Robert Half International, Inc. 9,300 198,927 TrueBlue, Inc. (I) 800 6,824 Watson Wyatt Worldwide, Inc. 4,400 166,936 Industrial Conglomerates 0.33% Raven Industries, Inc. 5,900 162,014 Industrial Gases 0.40% Airgas, Inc. 4,600 194,396 Industrial Machinery 2.00% Badger Meter, Inc. 3,800 154,356 Chart Industries, Inc. (I) 2,100 44,583 CIRCOR International, Inc. 1,000 24,400 CLARCOR, Inc. 2,100 60,186 Colfax Corp. (I) 1,800 14,652 Donaldson Co., Inc. 3,800 128,022 Dynamic Materials Corp. 2,900 52,026 EnPro Industries, Inc. (I) 700 12,327 ESCO Technologies, Inc. (I) 4,200 170,604 Gorman-Rupp Co. (L) 7,200 151,200 Kaydon Corp. 700 24,080 Mueller Industries, Inc. 500 10,985 Nordson Corp. 1,800 69,120 Pall Corp. 1,100 28,248 Page 6 Growth Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Industrial Machinery (continued) Pentair, Inc. 100 2,503 Sun Hydraulics, Inc. 2,000 31,800 Insurance Brokers 0.40% Brown & Brown, Inc. 10,100 194,728 Integrated Telecommunication Services 0.31% Frontier Communications Corp. 7,800 56,784 Shenandoah Telecommunications Co. 5,000 96,550 Internet Retail 0.55% 1-800-Flowers.com, Inc. (Class A) (I) 7,300 17,009 NetFlix, Inc. (I)(L) 5,000 197,100 NutriSystem, Inc. 4,000 54,800 Internet Software & Services 1.42% Bankrate, Inc. (I) 900 27,099 Digital River, Inc. (I) 5,900 224,967 Earthlink, Inc. (I) 12,800 100,352 j2 Global Communications, Inc. (I) 7,400 165,020 VistaPrint Ltd. (I) 1,300 49,777 Websense, Inc. (I) 7,000 127,050 Investment Banking & Brokerage 1.16% Greenhill & Co., Inc. 5,100 374,850 Knight Capital Group, Inc. (I) 4,700 80,887 optionsXpress Holdings, Inc. 4,900 83,741 Stifel Financial Corp. (I) 700 30,478 IT Consulting & Other Services 1.81% CACI International, Inc. (Class A) (I) 1,000 38,370 Forrester Research, Inc. (I) 5,000 115,850 Gartner, Inc. (I) 1,700 26,095 Integral Systems, Inc. (I) 14,100 107,160 Mantech International Corp. (I) 10,800 414,180 MAXIMUS, Inc. 200 7,980 NCI, Inc. (I) 2,500 62,900 SAIC, Inc. (I) 6,600 115,302 Leisure Products 0.09% Polaris Industries, Inc. (L) 1,400 44,478 Life Sciences Tools & Services 1.61% Albany Molecular Research, Inc. (I) 2,500 21,875 Bruker Corp. (I) 3,200 20,896 eResearch Technology, Inc. (I) 10,900 65,291 Kendle International, Inc. (I) 1,200 12,480 Luminex Corp. (I) 8,800 139,480 Medivation, Inc. (I)(L) 1,100 24,915 Paraxel International Corp. (I) 5,900 60,770 Sequenom, Inc. (I) 13,200 43,428 Techne Corp. 5,300 319,431 Varian, Inc. (I) 2,300 80,086 Managed Health Care 0.17% Centene Corp. (I) 1,700 30,906 WellCare Health Plans, Inc. (I) 2,800 53,200 Page 7 Growth Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Marine 0.03% TBS International, Ltd. (I)(L) 1,300 12,701 Metal & Glass Containers 0.37% Greif Corp. (Class A) 2,000 96,640 Silgan Holdings, Inc. 1,900 84,094 Mortgage REIT's 0.01% Anworth Mortgage Asset Corp., REIT 100 666 MFA Financial, Inc., REIT 100 626 Walter Investment Management Corp., REIT 392 5,292 Movies & Entertainment 1.78% DreamWorks Animation SKG, Inc. (Class A) (I) 13,300 370,538 Marvel Entertainment, Inc. (I) 15,100 501,018 Multi-Line Insurance 0.01% American Financial Group, Inc. 200 4,284 Multi-Utilities 0.11% Centerpoint Energy, Inc. 5,400 54,648 Office REIT's 0.30% Digital Realty Trust, Inc., REIT 4,100 146,657 Office Services & Supplies 0.11% Herman Miller, Inc. 1,900 27,037 Knoll, Inc. 4,100 28,413 Oil & Gas Drilling 0.27% Patterson-UTI Energy, Inc. 9,100 130,494 Oil & Gas Equipment & Services 1.11% Carbo Ceramics, Inc. (L) 3,500 132,370 Dawson Geophysical Co. (I) 800 21,488 Lufkin Industries, Inc. 1,900 86,222 Oceaneering International, Inc. (I) 700 35,994 Oil States International, Inc. (I) 3,900 101,907 PHI, Inc. (I) 1,600 25,264 RPC, Inc. 6,400 66,240 T-3 Energy Services, Inc. (I) 2,000 29,040 Tidewater, Inc. 1,000 47,670 Oil & Gas Exploration & Production 2.89% Arena Resources, Inc. (I) 2,900 103,878 Clayton Williams Energy, Inc. (I) 900 22,068 Comstock Resources, Inc. (I) 10,800 430,164 Concho Resources, Inc. (I) 3,600 115,380 Encore Aquisition Co. (I) 1,300 46,137 Goodrich Petroleum Corp. (I) 2,400 64,128 Mariner Energy, Inc. (I) 5,900 85,314 McMoRan Exploration Co. (I) 8,600 58,308 Penn Virginia Corp. 1,400 26,768 PetroHawk Energy Corp. (I) 4,300 108,360 Petroleum Development Corp. (I) 1,900 34,409 PetroQuest Energy, Inc. (I) 6,700 37,118 Vaalco Energy, Inc. (I) 1,500 6,840 W&T Offshore, Inc. 8,000 81,600 Page 8 Growth Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Oil & Gas Exploration & Production (continued) Whiting Petroleum Corp. (I) 4,200 196,812 Oil & Gas Refining & Marketing 1.37% Frontier Oil Corp. 21,100 368,617 Holly Corp. 2,700 65,313 Tesoro Corptesoro Corp. 14,000 237,160 Oil & Gas Storage & Transportation 0.52% Frontline, Ltd. (L) 7,700 180,026 Golar LNG, Ltd. 2,500 19,325 Knightsbridge Tankers, Ltd. 2,400 35,928 Ship Finance International, Ltd. 1,700 21,046 Packaged Foods & Meats 1.78% Cal-Maine Foods, Inc. 10,100 246,844 Dean Foods Co. (I) 19,500 366,600 Lancaster Colony Corp. 3,100 142,817 Ralcorp Holdings, Inc. (I) 1,200 68,724 Sanderson Farms, Inc. 1,100 47,971 Tootsie Roll Industries, Inc. (L) 102 2,295 Paper Packaging 0.22% Rock-Tenn Co. (Class A) 2,800 107,464 Personal Products 0.38% Alberto-Culver Co. 300 6,972 NBTY, Inc. (I) 3,200 79,008 Nu Skin Enterprises, Inc. (Class A) 5,400 78,354 USANA Health Sciences (I) 900 23,868 Pharmaceuticals 1.78% Cadence Pharmaceuticals, Inc. (I) 1,000 10,600 Medicines Co. (I) 8,800 67,408 Noven Pharmaceuticals, Inc. (I) 2,600 28,860 Perrigo Co. 900 24,174 Valeant Pharmaceuticals International (I)(L) 22,800 524,172 Viropharma, Inc. (I) 300 2,085 Watson Pharmaceuticals, Inc. (I) 7,200 217,800 Property & Casualty Insurance 0.28% Argo Group International Holdings, Ltd. (I) 200 5,608 Aspen Insurance Holdings, Ltd. 100 2,309 Axis Capital Holdings, Ltd. 5,100 121,788 First American Corp. 100 2,282 Tower Group, Inc. 300 7,167 Publishing 0.01% Valassis Communications, Inc. (I) 500 3,225 Railroads 0.38% Genesee & Wyoming, Inc. (Class A) (I) 6,400 185,088 Regional Banks 0.64% First Financial Bankshares, Inc. (L) 1,300 63,479 First Horizon National Corp. 200 2,428 FirstMerit Corp. 101 1,753 Hancock Holding Co. 600 20,958 Page 9 Growth Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Regional Banks (continued) S.Y. Bancorp, Inc. 400 9,912 Signature Bank (I) 300 8,115 SunTrust Banks, Inc. (I) 100 1,317 SVB Financial Group (I) 2,200 59,290 Westamerica Bancorp 2,800 145,208 Research & Consulting Services 1.22% Dun & Bradstreet Corp. 3,900 318,981 Exponent, Inc. (I) 3,400 89,318 Navigant Consulting Co. (I) 4,600 54,786 Resources Connection, Inc. (I) 7,400 137,122 Residential REIT's 0.15% Home Properties, Inc. REIT 2,200 73,260 Restaurants 1.81% Brinker International, Inc. 11,800 211,220 Buffalo Wild Wings, Inc. (I)(L) 1,100 39,050 CEC Entertainment, Inc. (I) 4,300 138,159 Cracker Barrel Old Country Store, Inc. 2,300 72,266 Panera Bread Co. (Class A) (I) 4,000 212,960 Papa John's International, Inc. (I) 4,000 108,400 PF Chang's China Bistro, Inc. (I) 3,300 105,402 Security & Alarm Services 0.41% Brink's Co. 7,600 202,084 Semiconductor Equipment 0.12% Cymer, Inc. (I) 400 11,104 MKS Instruments, Inc. (I) 900 12,159 Novellus Systems, Inc. (I) 1,400 25,102 Teradyne, Inc. (I) 1,200 8,580 Semiconductors 2.48% Cypress Semiconductor Corp. (I) 16,000 137,600 IXYS Corp. 7,100 67,237 Micrel, Inc. 14,100 103,635 Microsemi Corp. (I) 5,800 78,068 Monolithic Power Systems, Inc. (I) 500 10,355 Netlogic Microsystems, Inc. (I) 1,500 49,080 ON Semiconductor Corp. (I) 4,200 28,770 PMC-Sierra, Inc. (I) 17,200 130,548 Semtech Corp. (I) 8,500 136,765 Silicon Image, Inc. (I) 28,000 66,360 Silicon Laboratories, Inc. (I) 1,400 47,068 Skyworks Solutions, Inc. (I) 18,900 180,117 Supertex, Inc. (I) 1,500 36,735 Volterra Semiconductor Corp. (I) 10,600 144,796 Soft Drinks 0.94% Hansen Natural Corp. (I) 11,800 432,824 National Beverage Corp. (I) 2,800 30,100 Specialized Consumer Services 0.32% Brink's Home Security Holdings, Inc. (I) 500 14,400 Hillenbrand, Inc. 3,500 60,060 Pre-Paid Legal Services, Inc. (I)(L) 2,000 84,720 Page 10 Growth Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Specialized Finance 0.10% Interactive Brokers Group Inc. (Class A) (I) 1,700 25,279 Life Partners Holdings, Inc. (L) 1,600 25,424 Specialized REIT's 0.22% Nationwide Health Properties, Inc., REIT 1,500 39,855 Potlatch Corp., REIT 1,500 39,270 Rayonier, Inc., REIT 700 28,000 Specialty Chemicals 0.85% Balchem Corp. 4,500 108,540 Minerals Technologies, Inc. 300 11,736 NewMarket Corp. 2,900 210,453 Quaker Chemical Corp. 2,400 33,096 Stepan Co. 1,300 54,613 Specialty Stores 0.76% Hibbett Sports, Inc. (I) 2,500 45,075 PetSmart, Inc. 16,000 325,760 Steel 0.15% Olympic Steel, Inc. 2,700 49,842 Schnitzer Steel Industries, Inc. 400 21,816 Systems Software 2.84% Macrovision Solutions Corp. (I) 1,800 40,626 McAfee, Inc. (I) 6,200 243,226 Opnet Technologies, Inc. 1,000 10,160 Quality Systems (L) 6,500 324,545 Radiant Systems, Inc. (I) 5,000 37,750 Sybase, Inc. (I) 18,600 605,058 TeleCommunication Systems, Inc. (I) 17,700 132,219 Technology Distributors 0.33% Arrow Electronics, Inc. (I) 900 21,771 Avnet, Inc. (I) 2,700 62,127 Ingram Micro, Inc. (Class A) (I) 200 3,304 Scansource, Inc. (I) 3,000 74,220 Thrifts & Mortgage Finance 0.53% Capitol Federal Financial 4,100 172,569 Oritani Financial Corp. (I) 6,600 89,298 Trading Companies & Distributors 1.56% Applied Industrial Technologies, Inc. 2,200 45,694 Beacon Roofing Supply, Inc. (I) 12,600 182,700 DXP Enterprises, Inc. (I) 800 11,840 MSC Industrial Direct Co., Inc. (Class A) 7,300 265,574 Titan Machinery, Inc. (I) 4,300 54,008 Watsco, Inc. 3,300 162,459 WESCO International, Inc. (I) 1,600 42,768 Trucking 1.56% Heartland Express, Inc. 5,800 91,060 J.B. Hunt Transport Services, Inc. 12,400 381,052 Knight Transportation, Inc. 4,500 79,830 Landstar System, Inc. 1,200 45,600 Old Dominion Freight Lines, Inc. (I) 5,500 161,975 Page 11 Growth Opportunities Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Trucking (continued) Universal Truckload Services, Inc. 500 6,795 Wireless Telecommunication Services 0.30% Syniverse Holdings, Inc. (I) 9,800 146,510 Interest Issuer, description rate Shares Value Short-term investments 8.34% (Cost $4,094,499) Cash Equivalents 3.95% John Hancock Collateral Investment Trust (T)(W) 0.7339% (Y) 194,150 1,941,499 Par value Value Repurchase Agreement 4.39% Repurchase Agreement with State Street Corp. dated 5-29-09 at 0.07% to be repurchased at $2,153,013 on 6-1-09, collateralized by $2,150,000 Federal Home Loan Mortgage Corp., 5.26% due 8-14- 18 (valued at $2,201,063, including interest) $2,153 2,153,000 Total investments (Cost $58,355,698) 103.69% Other assets and liabilities, net (3.69%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. REIT Real Estate Investment Trust (I) Non-income producing security. (L) All or a portion of this security is on loan as of May 31, 2009. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) The rate shown is the annualized seven-day yield as of May 31, 2009.  At May 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $58,679,543. Net unrealized depreciation aggregated $7,799,265, of which $2,244,328 related to appreciated investment securities and $10,043,593 related to depreciated investment securities. Page 12 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes. Investments in John Hancock Collateral Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. JHCIT is a floating rate fund investing in high quality money market instruments. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions and market conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. 13 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of May 31, 2009 : Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $48,727,278 $235,419 Level 2  Other Significant Observable Inputs 2,153,000 - Level 3  Significant Unobservable Inputs - - Total * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards, options and swap contracts, are stated at market value. Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the Fund and the counterparty. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. The Fund may receive compensation for lending its securities either in the form of fees and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Financial instruments The Fund has adopted the provisions of Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). This new standard requires the Fund to disclose information to assist investors in understanding how the Fund uses derivative instruments, how derivative instruments are accounted for under Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (FAS 133) and how derivative instruments affect the Funds financial position, results of operations and cash flows. This disclosure for the period ended May 31, 2009 is presented in accordance with FAS 161 and is included as part of the Notes to the Schedule of Investments. 14 Futures The Fund may purchase and sell financial futures contracts, including index futures and options on these contracts. A future is a contractual agreement to buy or sell a particular commodity, currency, or financial instrument at a pre-determined price in the future. The Fund uses futures contracts to manage against a decline in the value of securities owned by the Fund due to anticipated interest rate, currency or market changes. In addition, the Fund will use futures contracts for duration management or to gain exposure to a securities market. An index futures contract (index future) is a contract to buy a certain number of units of the relevant index at a fixed price and specific future date. The Fund may invest in index futures as a means of gaining exposure to securities without investing in them directly, thereby allowing the Fund to invest in the underlying securities over time. Investing in index futures also permits the Fund to maintain exposure to common stocks without incurring the brokerage costs associated with investment in individual common stocks. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver such instrument at an agreed upon date for a specified price. The primary risks associated with the use of futures contracts are the imperfect correlation between the change in market value of the securities held by the Fund and the prices of futures contracts, the possibility of an illiquid market and the inability of the counterparty to meet the terms of the contract. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Upon entering into a futures contract, initial margin deposits, as set by the exchange or broker to the contract, are required and are met by the delivery of specific securities (or cash) as collateral to the broker. Futures contracts are marked to market daily and an appropriate payable or receivable for the change in value (variation margin) is recorded by the Fund. Gains or losses are recognized but not considered realized until the contracts expire or are closed. During the period, the Fund used futures to enhance potential gain, manage duration of the Fund, gain exposure to certain securities markets and maintain diversity and liquidity of the Fund. The following summarizes the open futures contracts held as of May 31, 2009: Number of Notional Unrealized Open Contracts Contracts Position Expiration Value Appreciation Russell 2000 Mini Index Futures 22 Long June 2009 1,102,860 $109,744 S&P Mid Cap 400 E-mini Index Futures 19 Long June 2009 1,092,500 125,675 Total Fair value of derivative instruments by risk category The table below summarizes the fair values of derivatives held by the Fund at May 31, 2009 by risk category: Derivatives Not Accounted For As Hedging Instruments Under FAS 133 Asset Derivatives Fair Value Liability Derivatives Fair Value Interest rate contracts - - Foreign exchange contracts - - Credit Contracts - - Equity Contracts* $235,419 - Total - * Includes cumulative appreciation/depreciation of futures contracts. The amounts shown above are included with the amounts presented in the tables under Futures. 15 International Growth Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Common stocks 88.15% (Cost $63,303,044) Australia 5.21% BHP Billiton, Ltd. 12,249 344,126 Brambles, Ltd. 32,395 153,823 CSL, Ltd. 10,738 251,454 Foster's Group, Ltd. 16,592 65,166 Newcrest Mining, Ltd. (I) 3,846 101,802 Origin Energy, Ltd. 30,414 361,010 QBE Insurance Group, Ltd. 18,806 294,530 Rio Tinto, Ltd. 2,897 151,275 Telstra Corp., Ltd. 67,055 167,215 Westpac Banking Corp., Ltd. 8,431 128,088 Woodside Petroleum, Ltd. 16,092 561,427 Woolworths, Ltd. 38,006 773,439 Worleyparsons, Ltd. 3,929 71,092 Austria 0.09% Oesterreichische Elektrizitaetswirtschafts AG, Class A 1,096 59,374 Belgium 0.89% Anheuser-Busch InBev NV 9,869 348,819 Belgacom SA 2,708 85,112 Colruyt SA (I) 649 152,967 Bermuda 0.05% Frontline, Ltd. 1,375 32,672 Canada 4.43% Agrium, Inc. 2,600 126,958 Barrick Gold Corp. 8,600 325,882 BCE, Inc. 3,200 73,130 Canadian National Railway Co. 11,600 499,275 Canadian Natural Resources, Ltd. 2,700 160,034 Canadian Pacific Railway, Ltd. 1,700 69,137 Enbridge, Inc. 5,400 191,417 EnCana Corp. 1,900 104,420 Husky Energy, Inc. 3,000 92,082 Imperial Oil, Ltd. 1,700 69,106 Potash Corp. of Saskatchewan, Inc. 2,500 288,299 Research In Motion, Ltd. (I) 2,600 203,689 Rogers Communications, Inc. 6,700 198,959 Shaw Communications, Inc. 12,600 218,127 Shoppers Drug Mart Corp. 7,100 288,487 Denmark 1.88% A P Moller Maersk AS, Series A 7 43,293 H. Lundbeck AS 2,600 58,271 Novo Nordisk AS 14,235 741,260 Rockwool International AS, B Shares 322 25,376 Sydbank AS 1,344 29,025 Vestas Wind Systems AS (I) 4,638 339,392 Finland 0.44% Nokia AB Oyj 15,882 243,252 YIT Oyj 4,274 45,293 Page 1 International Growth Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value France 5.72% Air Liquide SA 2,342 217,856 Dassault Systemes SA 1,474 66,139 Electricite de France (L) 1,370 71,832 Essilor International SA (L) 4,805 221,356 France Telecom SA (L) 3,370 82,401 Groupe Danone (L) 4,149 206,733 Hermes International (L) 1,712 231,011 L'Oreal SA 3,529 279,012 Neopost SA 406 33,887 Sanofi-Aventis SA 24,703 1,573,721 Societe Generale 200 250,339 Total SA (L) 3,151 182,391 Unibail-Rodamco, REIT 745 119,901 Vallourec SA (L) 1,743 220,237 Germany 4.36% Adidas AG (L) 2,864 104,799 Beiersdorf AG 3,159 155,490 Deutsche Telekom AG 39,393 453,051 Fresenius Medical Care AG & Co. KGaA (L) 5,825 244,144 K&S AG (L) 4,893 364,334 SAP AG (L) 33,713 1,451,357 SGL Carbon AG (I)(L) 2,976 87,844 Greece 0.59% National Bank of Greece SA 6,145 170,077 OPAP SA 6,995 216,123 Hong Kong 1.10% CLP Holdings, Ltd. 37,500 251,487 Esprit Holdings, Ltd. 18,200 115,776 Hang Seng Bank Ltd. 9,400 134,955 Hong Kong & China Gas Co., Ltd. 55,500 112,510 Hong Kong Electric Holdings, Ltd. 20,000 107,405 Ireland 0.11% CRH PLC 2,936 69,538 Italy 0.10% Intesa Sanpaolo SpA 17,827 64,489 Japan 19.23% Astellas Pharma, Inc. 8,100 275,353 Bridgestone Corp. 4,700 71,791 Canon, Inc. 14,800 491,363 Central Japan Railway Co. 29 185,853 Chubu Electric Power Co., Inc. 6,500 144,915 Daiichi Sankyo Co., Ltd. 6,400 119,848 Daikin Industries, Ltd. 4,200 129,833 Daito Trust Construction Co., Ltd. 1,800 81,707 Dena Co., Ltd. 13 44,687 East Japan Railway Co. 1,600 95,578 Eisai Co., Ltd. 5,900 201,775 FamilyMart Co., Ltd. 2,300 67,704 Fanuc, Ltd. 2,500 202,029 Fast Retailing Co., Ltd. 4,600 546,524 Page 2 International Growth Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Japan (continued) GS Yuasa Corp. 11,000 87,674 Hirose Electric Co., Ltd. 900 100,389 Hisamitsu Pharmaceutical Co., Inc. 3,400 110,393 Honda Motor Co., Ltd. 10,900 316,407 Hoya Corp. 5,900 123,603 INPEX Corp. 19 154,839 Japan Tobacco, Inc. 27 78,033 JGC Corp. 8,000 133,703 Kao Corp. 20,000 440,489 KDDI Corp. 33 172,747 Keyence Corp. 1,300 271,384 Kurita Water Industries, Ltd. 2,600 72,060 Lawson, Inc. 4,700 195,853 Marubeni Corp. 30,000 136,308 Mazda Motor Corp. 29,000 75,537 Mitsubishi Corp. 6,500 123,356 Mitsubishi Heavy Industries, Ltd. 45,000 162,493 Mizuho Financial Group, Inc. 46,300 111,372 Murata Manufacturing Co., Ltd. 1,400 59,886 Nikon Corp. 8,000 120,528 Nintendo Co., Ltd. 1,200 326,008 Nippon Electric Glass Co., Ltd. 9,000 87,450 Nissha Printing Co., Ltd. 1,800 74,715 Nitori Co., Ltd. 3,750 227,536 Nitto Denko Corp. 2,800 78,607 NTT DoCoMo, Inc. 247 369,235 Odakyu Electric Railway Co., Ltd. 18,000 154,375 OJI Paper Co., Ltd. 38,000 177,078 Oriental Land Co, Ltd. 1,400 92,842 Osaka Gas Co., Ltd. 31,000 98,024 Rakuten, Inc. (I) 331 182,031 Resona Holdings, Inc. (L) 8,900 134,612 SANKYO Co., Ltd. 2,000 106,170 Secom Co., Ltd. 1,400 58,346 Seven & I Holdings Co., Ltd. 22,300 539,958 Shimamura Co., Ltd. 700 54,132 Shin-Etsu Chemical Co., Ltd. 9,900 519,436 Shionogi & Co., Ltd. 10,000 197,549 Shiseido Co, Ltd. 6,000 102,620 Softbank Corp. 11,900 217,463 Sumitomo Metal Industries, Ltd. 65,000 176,420 Sumitomo Metal Mining Co., Ltd. 4,000 56,989 Takeda Pharmaceutical Co., Ltd. 16,900 670,234 Terumo Corp. 6,800 285,738 Tohoku Electric Power Co., Inc. 9,200 188,345 Tokio Marine Holdings, Inc. 2,500 73,732 Tokyo Electric Power Co., Inc. 28,800 723,063 Tokyo Gas Co., Ltd. 32,000 117,592 Toshiba Corp. 25,000 94,806 Toyota Motor Corp. 4,400 176,263 Trend Micro, Inc. 5,000 166,089 Tsumura & Co. 2,300 68,637 UNICHARM Corp. 2,700 188,628 Yahoo! Japan Corp. 528 140,855 Page 3 International Growth Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Netherlands 1.89% ArcelorMittal 3,652 121,685 Heineken NV 2,664 95,072 Koninklijke (Royal) KPN NV 26,500 348,630 Koninklijke Ahold NV 7,622 92,431 Koninklijke DSM NV 4,703 164,124 Unilever NV (L) 17,380 416,691 Norway 0.47% StatoilHydro ASA 10,850 228,577 Yara International ASA 2,540 83,731 Portugal 0.20% Portugal Telecom, SGPS, SA 14,462 130,057 Singapore 0.63% SembCorp Industries, Ltd. 20,000 43,148 SembCorp Marine, Ltd. 31,000 66,092 Singapore Press Holdings, Ltd. 27,000 55,398 Singapore Telecommunications, Ltd. 119,000 248,934 Spain 3.70% ACS, Actividades de Construccion y Servicios SA 1,566 81,818 Grifols SA 3,614 65,178 Industria de Diseno Textil SA 5,115 230,849 Mapfre SA (I) 25,625 89,559 Red Electrica Corp. SA 1,463 68,397 Telefonica SA 87,748 1,895,492 Sweden 1.56% Hennes & Mauritz AB, B Shares 21,495 1,026,658 Switzerland 13.17% Actelion, Ltd. (I) 5,402 279,461 Compagnie Financiere Richemont SA, BR Shares 9,252 202,533 Geberit AG, ADR 1,000 123,444 Lonza Group AG 1,072 110,839 Nestle SA 59,118 2,148,259 Novartis AG 73,112 2,923,109 Roche Holdings AG 13,729 1,873,480 Swatch Group AG, BR Shares 865 144,183 Swisscom AG 351 103,816 Syngenta AG 1,178 286,778 Synthes AG 4,433 455,745 United Kingdom 22.33% Admiral Group PLC 10,029 140,021 Anglo American PLC 3,576 104,672 AstraZeneca PLC 29,747 1,240,025 Autonomy Corp. PLC (I) 17,691 443,206 BG Group PLC 69,786 1,278,912 BHP Billiton PLC 3,214 76,996 British American Tobacco PLC 25,310 691,382 British Sky Broadcasting Group PLC 10,118 72,997 Burberry Group PLC 14,937 93,275 Cadbury PLC 10,884 95,133 Capita Group PLC 33,759 391,627 Page 4 International Growth Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value United Kingdom (continued) Centrica PLC 69,494 276,797 Cobham PLC 34,618 100,198 Diageo PLC 50,160 684,739 Drax Group PLC 12,618 100,584 Game Group PLC 11,844 32,786 GlaxoSmithKline PLC 173,046 2,916,810 HSBC Holdings PLC 30,283 276,563 Imperial Tobacco Group PLC 8,274 215,053 Man Group PLC 26,732 105,880 National Grid PLC 10,300 99,816 Next PLC 9,909 235,729 Petrofac, Ltd. 9,655 103,723 Reckitt Benckiser Group PLC 34,324 1,488,950 Reed Elsevier PLC 45,034 365,581 Rio Tinto PLC 3,159 143,117 Royal Dutch Shell PLC, A Shares 9,497 255,885 Royal Dutch Shell PLC, B Shares 5,806 157,880 Sage Group PLC 22,976 71,099 Scottish & Southern Energy PLC 8,921 168,481 Shire PLC 20,076 278,563 Smith & Nephew PLC 15,918 116,096 Smiths Group PLC 10,454 123,200 Standard Chartered PLC 7,680 156,855 Standard Life PLC 52,706 169,333 Tesco PLC 53,257 315,559 Thomson Reuters PLC 6,178 169,296 Tullow Oil PLC 19,349 312,652 Unilever PLC 7,296 172,048 Vodafone Group PLC 144,786 272,472 Xstrata PLC 13,221 150,769 Principal Issuer, description amount Value Short-term investments 5.36% (Cost $3,519,514) Repurchase Agreement 8.60% Repurchase Agreement with State Street Corp. dated 05/29/2009 at 0.07% to be repurchased at $5,647,033 on 06/01/2009, collateralized by $5,645,000 Federal Home Loan Bank, 4.05% due 06/20/2013 (valued at $5,764,956, including interest) $5,647 5,647,000 Cash Equivalents 5.36% Interest Issuer rate Shares Value Cash Equivalents 5.36% John Hancock Collateral Investment Trust(T)(W) 0.7339% (Y) 351,951 3,519,514 Total investments (Cost $72,469,558) 102.11% Other assets and liabilities, net (2.11%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. Page 5 International Growth Fund Securities owned by the Fund on May 31, 2009 (Unaudited) ADR American Depositary Receipts REIT Real Estate Investment Trust (I) Non-income producing security. (L) All or a portion of this security is on loan as of May 31, 2009. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) The rate shown is the annualized seven-day yeild as of May 31, 2009.  At May 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $72,469,558. Net unrealized depreciation aggregated $5,404,774, of which $1,459,768 related to appreciated investment securities and $6,864,542 related to depreciated investment securities. Page 6 Notes to Portfolio of Investments (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), is valued at its net asset value each business day. JHCIT is a floating rate fund investing in high quality money market investments. Other portfolio securities and assets for which no such quotations are readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions and market conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of May 31, 2009 : Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $6,428,512 $319,649 Level 2  Other Significant Observable Inputs 60,636,272 (91,233) Level 3  Significant Unobservable Inputs - Total  Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards, options and swap contracts, are stated at market value. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. The Fund may receive compensation for lending its securities either in the form of fees and/ or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take constructive receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Collateral for certain tri-party repurchase agreements is held at a thrid-party custodian bank in a segregated account for the benefit of the Fund and the counterparty. Financial instruments The Fund has adopted the provisions of Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). This new standard requires the Fund to disclose information to assist investors in understanding how the Fund uses derivative instruments, how derivative instruments are accounted for under Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (FAS 133) and how derivative instruments affect the Funds financial position, results of operations and cash flows. This disclosure for the period ended May 31, 2009 is presented in accordance with FAS 161 and is included as part of the Notes to the Portfolio of Investments. Futures The Fund may purchase and sell financial futures contracts, including index futures and options on these contracts. A future is a contractual agreement to buy or sell a particular commodity, currency, or financial instrument at a pre-determined price in the future. The Fund uses futures contracts to manage against a decline in the value of securities owned by the Fund due to anticipated interest rate, currency or market changes. In addition, the Fund will use futures contracts for duration management or to gain exposure to a securities market. An index futures contract (index future) is a contract to buy a certain number of units of the relevant index at a fixed price and specific future date. A Fund may invest in index futures instead of investing in securities directly, while the Fund is seeking to invest in securities directly at favorable terms. In addition, a Fund may invest in index futures in order to maintain the diversity and liquidity of the Fund without incurring the brokerage costs associated with investment in common stocks or to avoid potential market problems that may result from changes in positions held by the Fund. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver such instrument at an agreed upon date for a specified price. The primary risks associated with the use of futures contracts are the imperfect correlation between the change in market value of the securities held by the Fund and the prices of futures contracts, the possibility of an illiquid market and the inability of the counterparty to meet the terms of the contract. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Upon entering into a futures contract, initial margin deposits, as set by the exchange or broker to the contract, are required and are met by the delivery of specific securities (or cash) as collateral to the broker. Futures contracts are marked to market daily and an appropriate payable or receivable for the change in value (variation margin) is recorded by the Fund. Gains or losses are recognized but not considered realized until the contracts expire or are closed. Futures contracts involve, to varying degrees, risk of loss in excess of the variation margin disclosed on the Statements of Assets and Liabilities. During the period, the Fund used futures to enhance potential gain, manage duration of the Fund, hedge against anticipated interest rate changes and foreign exchange rates, gain exposure to certain securities markets and short term interest rate and maintain diversity and liquidity of the Fund. The following summarizes the open contracts held as of May 31, 2009: Unrealized Expiration Notional Appreciation Number of Contracts Position Date Value (Depreciation) 24 Long June 09 1,703,128 $ 152,572 52 Long June 09 533,435 (4,839) 51 Long June 09 3,380,025 189,363 1 Long June 09 140,536 7,503 12 Long June 09 554,057 17,392 4 Short June 09 462,890 (42,342) Forward foreign currency contracts The Fund may enter into foreign currency contracts to manage foreign currency exposure with respect to transaction hedging, position hedging, cross hedging and proxy hedging. In addition, the Fund may enter into forward foreign currency contracts as a part of an investment strategy, in order to gain exposureto a currency, or to shift exposure to foreign currency fluctuation from one currency to another, without purchasing securities denominated in that currency. Transaction hedging involves entering into a forward currency transaction which generally arises in connection with the purchase or sale of an investment or receipt of income. Position hedging involves entering into a currency transaction with respect to the Funds securities denominated or generally quoted in a specific currency. The Fund utilizes currency cross hedging by entering into transactions to purchase or sell one or more currencies that are expected to increase or decline in value relative to other currencies to which the Fund has or expects to have an exposure. The Fund may engage in proxy hedging in order to reduce the effect of currency fluctuations on the value of existing or anticipated holdings of its portfolio securities. Proxy hedging is often used when it is generally difficult to hedge a currency to which the Fund is exposed against the dollar. Proxy hedging entails entering into a forward contract to sell a currency, the changes in the value of which are generally considered to be linked to a currency or currencies in which some of the Funds securities are (or are expected to be) denominated, and to buy dollars. The amount of the contract would not exceed the market value of the Funds portfolio securities denominated in linked currencies. A foreign currency contract is an agreement between two parties to buy and sell a currency at a set price on a future date. The market value of a foreign currency contract fluctuates with changes in foreign currency exchange rates. Foreign currency contracts are marked to market daily and the change in value is recorded by a Fund as an unrealized gain or loss. Realized gains or losses, equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed, are recorded upon delivery or receipt of the currency. These contracts may involve market risk in excess of the unrealized gain or loss reflected on the Statements of Assets and Liabilities. The Fund could be exposed to risk if the value of the currency declines in relation to the U.S. dollar. The investment in a particular transaction may be affected unfavorably by factors that affect the subject currencies, including economic, political and legal developments and exchange control regulations that impact the applicable currencies. Additionally, the Fund could be exposed to counterparty risk if counterparties are unable to meet the terms of the contracts. If a counterparty defaults, the fund will have contractual remedies, however, there is no assurance that the counterparty will be able to meet their obligations or that the fund will succeed in pursuing contractual remedies. Thus, the Fund assumes the risk that it may be delayed or prevented from obtaining payments owed to it pursuant these transactions. During the period, the Fund used forward foreign currency exchange contracts to enhance potential gain, hedge against anticipated currency exchange rates, gain exposure to foreign currencies and to maintain diversity and liquidity of the Fund. The following summarizes the contracts held as of May 31, 2009: Principal Principal Amount Amount Unrealized Covered by Covered by Appreciation Currency Contract Contract (USD) Settlement Date (Depreciation) Buys Euro 810,883 1,051,334 June 09 $ 94,790 Euro 810,883 1,051,304 June 09 94,820 Euro 446,000 580,255 June 09 50,134 Euro 835,455 1,079,166 June 09 101,689 Japanese Yen 100,726,725 1,029,454 June 09 28,035 Japanese Yen 188,947,471 1,927,587 June 09 56,097 Japanese Yen 151,876,725 1,551,034 June 09 43,459 New Zealand Dollar 194,745 107,908 June 09 16,669 Pound Sterling 1,233,889 1,868,934 June 09 125,223 Swedish Krona 4,053,000 481,240 June 09 54,336 Swedish Krona 9,649,780 1,117,267 June 09 157,885 Swedish Krona 9,649,780 1,127,044 June 09 148,108 Swedish Krona 2,577,440 330,984 June 09 9,607 Swiss Franc 659,000 566,833 June 09 50,501 Swiss Franc 195,000 176,423 June 09 6,248 Sells Australian Dollar 933,840 656,723 June 09 $ (89,859) Australian Dollar 1,395,840 980,742 June 09 (135,198) Canadian Dollar 830, 816 673,817 June 09 (87,324) Canadian Dollar 1,080,816 877,438 June 09 (112,737) Euro 2,302,139 3,067,825 June 09 (186,081) Hong Kong Dollar 3,116,000 402,194 June 09 $135 Norwegian Krone 1,211,365 177,116 June 09 (14,933) Pound Sterling 318,825 464,118 June 09 (51,153) Pound Sterling 318,825 462,561 June 09 (52,710) Pound Sterling 535,825 779,122 June 09 (86,855) Pound Sterling 318,825 464,754 June 09 (50,517) Pound Sterling 318,825 464,279 June 09 (50,992) Pound Sterling 318,825 463,163 June 09 (52,108) Pound Sterling 463,827 463,827 June 09 (51,444) Singapore Dollar 318,825 208,607 June 09 (9,110) Swiss Franc 1,223,781 1,048,458 June 09 (97,948) Fair value of derivative instruments by risk category The table below summarizes the fair values of derivatives held by the Fund at May 31, 2009 by risk category: Derivatives not accounted for as hedging Asset instruments under FAS Derivatives Liability Derivatives Fair Value Fair Value Interest rate contracts - - Foreign exchange contracts $ 1,037,737 $ (1,128,969) Credit contracts - - Equity contracts* 366,830 (47,181) Total $ $ * Includes cumulative appreciation/depreciation of futures contracts. The amounts shown above are included with the amounts presented in the tables under Futures, and Foreign Forward Currency Contracts. Risks and uncertainties Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of Funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. International Allocation Portfolio Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Investment Companies 99.94% (Cost $33,109,263) John Hancock Funds 2.06% (g) Greater China Opportunities (MFC Global U.S.A.) (f) 30,694 476,983 John Hancock Funds II 75.70% (g) Emerging Markets Value (DFA) 217,928 1,745,602 International Opportunies (Marisco) 580,225 6,434,696 International Small Company (DFA) 535,148 3,307,214 International Value (Templeton) 531,864 5,999,427 John Hancock Funds III 22.18% (g) International Growth (GMO) 335,726 5,123,179 Total investments (Cost $33,109,263) 99.94% Other assets and liabilities, net 0.06% Total net assets 100.00% Percentages are stated as a percent of net assets. (f) The subadviser is an affiliate of the adviser and/or the Fund. (g) The underlying fund's subadviser is shown parenthetically.  At May 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $35,738,202. Net unrealized depreciation aggregated $12,651,101, of which $12,651,101 related to depreciated investment securities. Page 1 Notes to Schedule of Investments (unaudited) Security valuation Investments are stated at value as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Investments by the Portfolio in underlying affiliated funds are valued at their respective net asset values each business day and securities in the underlying funds are valued in accordance with their respective valuation policies, as outlined in the underlying funds financial statements. Securities held by the Fund and by the underlying affiliated funds are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Valuations change in response to many Factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Portfolios Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of May 31, 2009: INVESTMENTS IN OTHER FINANCIAL VALUATION INPUTS SECURITIES INSTRUMENTS* Level 1  Quoted Prices $23,087,101 - Level 2  Other Significant Observable Inputs - - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards, options and swap contracts, are stated at market value. 2 Global Shareholder Yield Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Common stocks 93.28% (Cost $201,151,337) Australia 2.63% BHP Billiton, Ltd. 27,900 1,569,094 Lion Nathan, Ltd. 143,800 1,356,772 Toll Holdings Ltd. 217,600 1,235,278 Westpac Banking Corp., Ltd. 66,961 1,017,302 Austria 0.47% Telekom Austria AG 60,400 932,878 Belgium 2.80% Anheuser-Busch InBev NV 177,140 2,687,210 Belgacom SA 42,420 1,333,259 Mobistar SA 24,000 1,483,747 Brazil 1.22% Redecard SA 164,200 2,400,077 Canada 1.68% Manitoba Telecom Services, Inc. 59,900 1,862,702 Shaw Communications, Inc., Class B 83,100 1,438,599 Finland 0.48% Fortum Oyj 38,750 952,050 France 6.86% Air Liquide SA 26,700 2,483,670 France Telecom SA (L) 137,200 3,354,722 SCOR SE 69,700 1,469,763 Total SA (L) 41,100 2,379,012 Vinci SA (L) 38,300 1,844,010 Vivendi SA 74,200 1,958,900 Germany 2.32% BASF SE 42,400 1,790,543 RWE AG 33,300 2,769,256 Italy 3.24% Enel SpA 340,900 2,034,002 Eni SpA SADR 51,100 2,477,328 Terna-Rete Elettrica Nationale SpA 504,600 1,854,443 Netherlands 0.97% Royal Dutch Shell PLC - A Shares 35,300 1,903,023 Norway 1.25% StatoilHydro ASA SADR 117,400 2,467,748 Philippines 1.04% Philippine Long Distance Telephone Co. SADR 42,951 2,035,877 Spain 1.60% Telefonica SA 146,000 3,153,824 Switzerland 3.38% Nestle SA 92,600 3,364,945 Page 1 Global Shareholder Yield Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Switzerland (continued) Swisscom AG 11,100 $3,283,076 Taiwan 1.56% Chunghwa Telecom Co. Ltd., ADR 95,066 1,807,205 Far Eastone Telecommunications Co., Ltd. 729,981 843,265 MediaTek, Inc. 34,000 422,540 United Kingdom 14.21% AstraZeneca PLC SADR 109,400 4,564,168 BP PLC SADR 41,000 2,029,500 British American Tobacco PLC 69,400 1,895,770 Diageo PLC 71,000 3,873,760 Imperial Tobacco Group PLC 142,300 3,698,587 National Grid PLC 312,600 3,029,375 Pearson PLC 180,700 1,912,390 Scottish & Southern Energy PLC 113,200 2,137,877 United Utilities Group PLC 323,463 2,806,560 Vodafone Group PLC 1,070,700 2,014,945 United States 47.57% Altria Group, Inc. 202,100 3,453,889 Arthur J. Gallagher & Co. 53,000 1,110,350 AT&T, Inc. 129,200 3,202,868 Automatic Data Processing, Inc. 48,000 1,824,480 Avon Products, Inc. 44,800 1,189,888 Ball Corp. 53,500 2,129,300 Bristol-Myers Squibb Co. 110,500 2,201,160 CenturyTel, Inc. 84,500 2,606,825 Chevron Corp. 21,000 1,400,070 ConocoPhillips 33,200 1,521,888 Davita, Inc. (I) 21,000 947,310 Diamond Offshore Drilling, Inc. 22,500 1,896,300 Duke Energy Corp. 202,000 2,858,300 E.I. Du Pont de Nemours & Co. 49,500 1,409,265 Emerson Electric Co. 61,900 1,986,371 Exxon Mobil Corp. 25,400 1,761,490 Frontier Communications Corp. 129,600 943,488 Genuine Parts Co. 60,700 2,032,236 H.J. Heinz Co. 40,700 1,488,806 Honeywell International, Inc. 80,600 2,672,696 International Flavors & Fragrances, Inc. 31,900 1,017,610 Johnson & Johnson 50,100 2,763,516 Kimberly-Clark Corp. 19,200 996,288 Kinder Morgan Energy Partners LP 41,600 2,127,424 Kraft Foods, Inc., Class A 78,900 2,060,079 Lorillard, Inc. 45,900 3,136,347 McDonald's Corp. 33,800 1,993,862 Merck & Co., Inc. 65,700 1,812,006 Microsoft Corp. 134,800 2,815,972 New York Community Bancorp, Inc. 76,900 850,514 Nicor, Inc. 38,400 1,207,680 NiSource, Inc. 132,900 1,420,701 NSTAR 52,600 1,581,682 NYSE Euronext 48,000 1,440,000 OGE Energy Corp. 57,400 1,482,068 ONEOK, Inc. 29,800 873,140 Page 2 Global Shareholder Yield Fund Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value United States (continued) Oracle Corp. 48,200 $944,238 Paychex, Inc. 34,500 944,265 Philip Morris International, Inc. 75,300 3,210,792 Progress Energy, Inc. 55,400 1,967,254 Reynolds American, Inc. 20,800 831,376 Rockwell Collins, Inc. 53,600 2,273,712 SCANA Corp. 65,200 1,957,304 Southern Co. 81,600 2,318,256 SUPERVALU, Inc. 90,900 1,508,940 Teco Energy, Inc. 98,700 1,107,414 Vectren Corp. 44,900 1,021,475 Ventas, Inc., REIT 32,900 998,844 Verizon Communications, Inc. 109,300 3,198,118 Waste Management, Inc. 53,000 1,462,270 Westar Energy, Inc. 46,200 824,670 WGL Holdings, Inc. 27,100 805,412 Windstream Corp. 239,200 2,011,672 Par Value Issuer, description, maturity date Value Short-term investments 8.50% (Cost $16,725,590) Repurchase agreements 5.62% Repurchase Agreement with State Street Corp. dated 5-29-09 at 0.07% to be repurchased at $11,055,064 on 6-1-09, collateralized by $11,045,000 Federal Home Loan Bank 4.05% due 6-20-13 (valued at $11,279,706, including interest) $11,055 11,055,000 Interest rate Shares Cash Equivalents 2.88% John Hancock Collateral Investment Trust(T)(W) 0.7339% (Y) 5,670,590 5,670,590 Total investments (Cost $217,876,927) 101.78% Other assets and liabilities, net (1.78%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. The Fund had the following five top industry concentrations as of May 31, 2009 (as a percentage of total net assets): Utilities 17.79% Consumer staples 17.66% Telecommunication services 17.32% Financials 12.00% Energy 10.15% ADR American Depositary Receipts REIT Real Estate Investment Trust SADR Sponsored American Depositary Receipts Page 3 Global Shareholder Yield Fund Securities owned by the Fund on May 31, 2009 (Unaudited) (I) Non-income producing security. (L) All or a portion of this security is on loan as of May 31, 2009. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) The rate shown is the annualized seven-day yield as of May 31, 2009.  At May 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $220,006,199. Net unrealized depreciation aggregated $19,749,676, of which $5,811,920 related to appreciated investment securities and $25,561,596 related to depreciated investment securities. Page 4 Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), is valued at its net asset value each business day. JHCIT is a floating rate fund investing in high quality money market instruments. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. 5 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of May 31, 2009: INVESTMENTS IN OTHER FINANCIAL VALUATION INPUTS SECURITIES INSTRUMENTS* Level 1  Quoted Prices $127,701,554 - Level 2  Other Significant Observable Inputs 72,554,969 - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards, options and swap contracts, are stated at market value. Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the Fund and the counterparty. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. The Fund may receive compensation for lending its securities either in the form of fees and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Foreign currency translation The books and records of the Fund are maintained in U.S . dollars . Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S . dollars at the prevailing exchange rates at period end . Purchases and sales of investment securities, income and expenses are translated into U.S . dollars at the prevailing exchange rates on the respective dates of the transactions . 6 Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S . dollar amount actually received . That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments . The Fund may be subject to capital gains and repatriation taxes imposed by certain countries in which it invests . Such taxes are generally based upon income and/ or capital gains earned or repatriated . Taxes are accrued based upon net investment income, net realized gains and net unrealized appreciation. Risk and uncertainties Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. 7 Classic Value Mega Cap Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Common stocks 97.24% (Cost $3,596,030) Advertising 2.83% Omnicom Group, Inc. 3,250 99,125 Aerospace & Defense 9.92% Boeing Co. 2,725 122,216 L-3 Communications Holdings, Inc. 1,300 95,563 Northrop Grumman Corp. 2,725 129,764 Asset Management & Custody Banks 2.58% Franklin Resources, Inc. 1,075 71,864 State Street Corp. 400 18,580 Communications Equipment 6.00% Alcatel-Lucent, SADR (I) 42,125 106,997 Motorola, Inc. 17,025 103,171 Computer Hardware 2.98% Dell, Inc. (I) 9,000 104,220 Consumer Finance 1.92% Capital One Financial Corp. 2,750 67,210 Diversified Capital Markets 4.13% UBS AG (I) 9,625 144,664 Diversified Financial Services 5.22% Bank of America Corp. 6,025 67,902 Citigroup, Inc. (L) 14,750 54,870 JPMorgan Chase & Co. 1,625 59,963 Electronic Manufacturing Services 2.89% Tyco Electronics, Ltd. 5,837 101,389 Health Care Distributors 4.87% Cardinal Health, Inc. 4,775 170,706 Health Care Equipment 4.43% Boston Scientific Corp. (I) 11,900 111,860 Zimmer Holdings, Inc. (I) 975 43,436 Home Improvement Retail 0.96% Home Depot, Inc. 1,450 33,582 Industrial Conglomerates 1.15% Tyco International, Ltd. 1,462 40,366 Integrated Oil & Gas 3.22% BP PLC, SADR 2,275 112,612 Investment Banking & Brokerage 2.34% Morgan Stanley 2,700 81,864 Life & Health Insurance 3.04% MetLife, Inc. 3,375 106,312 Page 1 Classic Value Mega Cap Securities owned by the Fund on May 31, 2009 (Unaudited) Issuer Shares Value Managed Health Care 3.23% Aetna, Inc. 1,750 46,865 WellPoint, Inc. (I) 1,425 66,362 Movies & Entertainment 3.60% Time Warner, Inc. 2,475 57,964 Viacom, Inc. (Class B) (I) 3,075 68,173 Multi-Utilities 3.52% Sempra Energy 2,700 123,336 Oil & Gas Exploration & Production 3.07% Apache Corp. 1,275 107,432 Oil & Gas Refining & Marketing 1.96% Valero Energy Corp. 3,075 68,788 Packaged Foods & Meats 2.72% Kraft Foods, Inc. (Class A) 3,650 95,302 Personal Products 2.48% Avon Products, Inc. 3,275 86,984 Pharmaceuticals 3.89% Johnson & Johnson 1,100 60,676 Schering-Plough Corp. 3,100 75,640 Property & Casualty Insurance 7.60% ACE, Ltd. 1,750 76,982 Allstate Corp. 5,700 146,661 Chubb Corp. 1,075 42,624 Regional Banks 1.07% PNC Financial Services Group, Inc. 825 37,579 Systems Software 5.62% CA, Inc. 5,075 88,559 Microsoft Corp. 5,186 108,336 Issuer, description Shares Value Preferred Stocks 1.32% (Cost $33,987) Diversified Financial Services 1.32% Citigroup, Inc., 8.125%, Ser AA 2,111 46,294 Interest Issuer rate Shares Value Short-term investments 1.50% (Cost $52,500) Cash Equivalents 1.50% John Hancock Collateral Investment Trust (T)(W) 0.7339% (Y) 5,250 52,500 Page 2 Classic Value Mega Cap Securities owned by the Fund on May 31, 2009 (Unaudited) Total investments (Cost $3,682,517) 100.06% Other assets and liabilities, net (0.06%) Total net assets 100.00% SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of May 31, 2009. (T) Represents investment of securities lending collateral. (W) The investment is an affiliate of the Fund, the adviser and/or subadviser. (Y) The rate shown is the annualized seven-day yield, as of May 31, 2009.  At May 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $4,587,057. Net unrealized depreciation aggregated $1,081,764, of which $262,589 related to appreciated investment securities and $1,344,353 related to depreciated investment securities. Page 3 Notes to the schedule of investments (unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by John Hancock Advisers, LLC, an affiliate of John Hancock Investment Management Services, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), is valued at its net asset value each business day. JHCIT is a floating rate fund investing in high quality money market instruments. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions, and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of May 31, 2009: INVESTMENTS IN OTHER FINANCIAL VALUATION INPUTS SECURITIES INSTRUMENTS* Level 1  Quoted Prices $3,505,293 - Level 2  Other Significant Observable Inputs - - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards, options and swap contracts, are stated at market value. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. The Fund may receive compensation for lending its securities either in the form of fees and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Risk and uncertainties Sector risk  financial services The Fund may focus its investments in a particular industry, sector of the economy or invest in a limited number of companies. The focus is closely tied to a single sector of the economy which may cause the Fund to underperform other sectors. Specifically, financial services companies can be hurt by economic declines, changes in interest rates, regulatory and market impacts. Accordingly, this may make the Funds value more volatile and investment values may rise and fall more rapidly than a fund that is less focused. ITEM 2. CONTROLS AND PROCEDURES. (a) The Registrants principal executive and principal accounting officers have concluded, based upon their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that has materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) Certifications of principal executive and principal accounting officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Funds III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: July 15, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: July 15, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: July 15, 2009
